PERMIS DE ZARZIS

CONVENTION

CAHIER DES CHARGES

ET
ANNEXES
ENTRE

L'ETAT TUNISIEN
ET

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES
ET

MARATHON PETROLEUM ZARZIS, LTD.
ET

ENSERCH ZARZIS, INC.

-1984-

LEA

re

LS]

El

CONVENTION PORTANT AUTORISATION DE RECHERCHE
ET D'EXPLOITATION DE SUBSTANCES MINERALES
DU SECOND GROUPE

—=0$0=-

ENTRE LES SOUSSIGNES:

L'ETAT TUNISIEN (ci-après dénommé l'Autorité Concédante),
représenté par Monsieur Rachid SFAR, Ministre de l'Econcnie

Nationale,

d'une part,
ET

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIÈRES (ci-après
dénommée "ETAP"), établissement public à caractère indus-
triel et commercial, dont le siège est à Tunis: 11, avenue
Khereädine Pacha, représentée par son Président Directeur
Général, Monsieur Habib LAZREG, dûment mandaté pour signer

cette Convention,

Les Sociétés suivantes:

MARATHON PETROLEUM ZARZIS, LTD. (ci-après désignée "MARATHON"),
Société établie et régie selon les lois de l'Etat de Delaware,
Etats-Unis d'Amérique, dont le siège social est à 539 S. Main
St., Findlay, Ohio 45840, U.S.A., élisant domicile à Tunis,

au 9-13, rue 8000, Montplaisir, 1002 Tunis, représentée aux
présentes par Monsieur Billie E. YESTER, spécialement mandaté

à cet effet;

ENSERCH ZARZIS, INC. (ci-après désignée "ENSERCH"), Société
établie et régie selon les lois de l'Etat de Delaware, dont
le siège social est à P.0. Box 2649, Dallas, Texas 75201,
U.S.A., élisant domicile à Tunis, au 124, rue de Yougoslavie,
représentée aux présentes par Monsieur Harry P. BLANK,

spécialement mandaté à ce

d'autre part,

EN .
ETAP et LES SOCIETES sont désignées ci-après conjointement

il "Le Titulaire", et individuellement "Le Co-Titulaire"

IL EST PRÉALABLEMENT EXPOSE CE QUI SUIT:

ETAP ot LES SOCIETES ont déposé conjointement en date du

1er Mars 1984 une demande de Permis de recherche et
d'exploitation de substances minérales du second groune,
telles que définies à l'Article Deux du Décret du ler Janvier
1953 sur les Mines. Le Permis demandé, dit "Permis de ZARZIS",
comporte sept cent cinq (705) périmètres élémentaires (de

4 km° chacun) d'un seul tenant.

ETAP et LES SOCIETES, toutes satisfaisant aux conditions

et obligations définies dans l'Article Premier du Décret

du 13 Décembre 1948, ont demandé à être admises au bénéfice
des dispositions spéciales prévues dans ledit Décret, sous
réserve des résultats de l'enquête publique qui sera ordonnée,

à cet effet, par arrêté du Ministre de l'Economie Nationale.

ETAP @t LES SOCIETES ont fixé leurs pourcentages de

pation dans le Permis comme suit:

ETAP 1 55,0000 3
MARATHON :  40,3846 %
ENSERCE : 4,6154 2

Elles ont décidé de conduire en commun les opérations de
ki recherche de substances minérales du second aroupe dans
le Permis ainsi que les opérations d'exploitation des gise-

ments qui en seraient issues.

Elles ont conclu un Contrat d'Association en vue de définir
les conditions et modalités de leur association ainsi que

les droits et obligations qui résulteront pour chacune d'elles

de la Convention et du Cahier des Charges qui seront conclus

entre l'Etat Tunisien d'une Part et ETAP et LES SOCIETES

QE tribution du Permis, objet

IL A ËTE ARRETE ET CONVENU CE QUI SUIT:

ARTICLE PREMIER:

Le Pernis.de recherche, tel que délimité à l'Article 2 du
Cahier des Charges annexé à la présente Convention (Annexe A),
sera actribué à ETAP et aux SOCIETES conjointement et dans

: l'indivision par un arrêté du Ministre de l'Economie Nationale,

qui sera publié au Journal Officiel de la République Tunisienne.

Il est entendu que les intérêts indivis dans ledit Permis sont

les suivants:

ETAP : 55,0000 %
n MARATHON : 40,3846 %
ENSERCH  : 4,6154 %

ETAP et LES SOCIETES seront toutes admises au bénéfice des
dispositions spéciales prévues par le Décret du 13 Décembre
4 1948, sous réserve du résultat de l'enquête publique ordonnée

à cet fet, conformément aux dispositions des Articles 4 et 5

dudit Décret.
ARTICLE DEUX:

Les travaux d'exploration, de développement et d'exploitation
8 des substances minérales du second groupe, effectués par le
. Titulaire dans les zones couvertes par le Permis de recherche
: visé ci-dessus, sont assujettis aux dispositions de la présente
Convention et à l'ensemble des textes qui lui sont annexés et

qui en font partie intégrante:

Annexe A: Cahier des Charges;
Annexe Bi: Procédure concernant le contrôle des
changes;
Annexe C: Définition et carte du Permis.
£ ARTICLE TROIS:

ges Stipulées à l'Article Ier
ON

(WF,
54 ./..

x” Aux lieu et place des

de la Loi N° 58-36 du 15 Mars 1958, chaque Co-Titulaire

s'engage par la présente à payer à L'ETAT TUNISIEN:

1.

12 contrats de ventes

Une "redevance proportionnelle" (ci-après désignée

"redevance"), égale au taux de quinze pour cent (15 %)
de la valeur ou des quantités des hydrocarbures bruts,
liquides où gazeux provenant des opérations réalisées
dans le cadre de la présente Convention et vendus ou

enlevés par lui ou pour son compte.

Le décompte et le versement de cette redevance propor-
tionnelle, soit en nature, soit en espèces, seront
effectués suivant les modalités précisées au Titre III
(Articles 23 à 29) du Cahier des Charges. Les versements
ainsi effectués par chaque Co-Titulaire en application du
présent paragraphe 1 seront considérés comme dépenses
déductibles pour le calcul de ses bénéfices nets soumis

à l'impôt visé au paragraphe 3 ci-dessous.
Les droits, taxes et tarifs suivants:

a) Les paiements à L'ETAT, aux collectivités, offices
ou établissements publics ou privés, et aux conces-
sionnaires de services publics en rémunération de
l'utilisation directe ou indirecte par le Titulaire
des voieries et réseaux divers ou des services publics
(tels que services des eaux, gaz, électricité, P.T.T.,
etc.), conformément aux conditions d'utilisation

définies au Cahier des Charges;

b} la taxe de formalités douanières;

c) les taxes sur les transports et sur la circulation des

véhicules;

ä) les droits d'enregistrement. Toutefois, le droit
proportionnel qui serait applicable aux contrats

relatifs à des opératiors mobilières, y compris les

iris

s
Ë

=

e) le droit de timbre;
£) la taxe unique sur les assurances;

g) la taxe sur la valeur locative de locaux à usage

de bureau et/ou d'habitation;
h} la taxe de formation professionnelle;

matériaux

i} les taxes payées par les fournisse
ou de produits fournis au Titulaire, et uui sont
normalement comprises dans le prix d'achat. Il est
entendu toutefois que le Titulaire est excnéré de la

taxe e prestation es services;
t de prestat a

3j) le droit fixe sur le Permis de recherche et les

concessions.

Les paiements effectués par chaque Co-Titulaire en appli-
cation du présent paragraphe 2 seront traités comme des

frais d'exploitation et seront déductibles pour le calcul
de ses bénéfices nets soumis à l'impôt visé au paragravhe

3 ci-dessous.

Les majorations des droits, taxes et tarifs quelc 5
énumérés au présent paragraphe 2 ne seront applicables au
Tilulaire que si clles sont communément applicables à

toutes les catégories d'entreprises en Tunisie.

Il est précisé que la redevance mentionnée au paragraphe 1
et les droits, taxes et tarifs visés au paracraphe 2 du
présent article seront tous dus, même en l'absence de

bénéfice.

Un impôt sur le revenu aux taux fixés ci-après, basé sur
ses bénéfices nets au titre de ses activités sur le

“Permis de Zarzis" soumises à la présente Convention.

Les taux de l'impôt sur le revenu seront fixés comme suit:

AND
LÉ 7
ss A
< ./..
- Soixante pour cent (60 %) pour une production
totale annuelle du Permis inférieure ou égale à un

million et demi de tonnes métriques (1.500.000 TM).

- Soixante-cinq pour cent (65 %) aussitôt et après
que la production annuelle totale du Permis dépassera un
million et demi de tonnes métriques (1.500.000 TM) tout

en restant inférieure où égale à deux millions de tonnes

métriques (2.000.000 TM)

- Soixante-dix pour cent (70 %) aussitôt et après
que la production annuelle totale du Permis dépassera deux
millions de tonnes métriques (2.000.000 TM) tout en restant
inférieure ou égale à deux millions et demi de tonnes mé-

triques (2.500.000 TM).

- Soixante-quinze pour cent (75 %) aussitôt et après
que la production totale annuelle du Permis dépassera deux
millions et demi de tonnes métriques (2.500.000 TM) tout
en restant inférieure où égale à trois millions de tonnes

métriques (3.000.000 TM).

- Quatre-vingis pour vent (80 5) aussitôt et après
que la production totale annuelle du Permis dépassera

rois millions de tonnes métriques (3.000.000 TM).

IL est entendu qu'une fois un nouveau taux d'impôt
correspondant à une production annuelle donnée est
atteint, celui-ci restera à ce niveau même lorsque la
production annuelle rechute par la suite à un niveau

inférieur.

Un bonus d'un million de Dollars US ($ 1 000 000) sera
versé par LES SOCIETES à L'AUTORITE CONCEDANTE dans les
trente (30) jours suivant la publication au Journal Of£i-
ciel de la République Tunisienne de la Loi d'approbation

de la Convention.

En contrepartie de ces versements prescrits au présent
Article 3, l'ETAT TUNISIEN exonère chaque Co-Titulaire
de tous impôts, taxes, droits et tarifs directs ou in-
directs, quelle gen …. la nature, à l'exception de

NP ./..

ceux énumérés ci-dg4

Tout montant payé par chaque Co-Titulaire ou pour son
compte au titre de la taxe de formalités douanières
frappant l'exportation des substances minérales du second
groupe produites par ou pour ce Co-Titulaire, sera consi-
déré comme un acompte sur le paiement de l'impôt visé au
paragraphe 3 du présent article 3 et aû par ledit Co-

Titulaire au titre de l'exercice au cours duquel ledit

a
ea
a
@
un

montant a été payé ou, à défaut, au titre des exer

ultérieurs.

Aucun impôt ou taxe ne sera dû par les actionnaires des
Co-Titulaires sur les dividendes qu'ils recevront à
l'occasion des activités des Co-Titulaires en vertu de la

présente Convention pour un quelconque exercice fiscal.

De même, aucun paiement au titre desdits impôts ou taxes

sur les dividendes ne sera dû par les Co-Titulaires.

ARTICLE QUATRE:

Los]

LEA

Les bénéfices nets seront calculés de la même maniè

pour l'impôt proportionnel de Patente, conformément aux

règles fixées par le Code de la Patente à la date
ture de la présente Convention, sous réserve des dispositions

de ladite Convention, en particulier:

- L'amortissement des immobilisations corporelles et
des dépenses traitées comme des immobilisations en vertu
du paragraphe 4 ci-dessous peut être différé, autant que
besoin est, de façon à permettre leur imputation sur les

exercices bénéficiaires jusqu'à extinction complète;

- tout solde non amorti de la valeur desdites immobi-
lisations perdues ou abandonnées pourra être traité comme
frais déductibles au titre de l'exercice au cours duquel

la perte ou l'abandon a eu lieu.

- pour chaque exercice bénéficiaire, l'imputation des
charges et amortissenefésisera effectuée dans l'ordre
CE 2
LE >
17€

le

a) report des déficits antérieurs;

[a] b) amortissements différés;
DE :
ni c) autres amortissements.
2. Les prix de vente retenus pour la détermination de
L l'impôt ir le revenu visé à l'Article 3 ci-dessus,

seront les prix de vente réalisés dans les conditions
stipulées à l'Article 11 ci-dessous et à l'Article 82

du Cahier des Charges, sauf en ce qui concerne les ventes

visées à l'Article 80 du Cahier des Charges pour les-

quelles on retiendra le prix défini audit Article 80.

3. Pour la liquidation et le paiement de l'impôt sur le
revenu visé à l'Article 3 ci-dessus, chaque Co-Titulaire
déclarera ses résultats et produira ses comptes de résul-
tats et ses bilans à l'appui de ses déclarations au plus
tard le 31 Mai suivant la clôture de l'exercice considéré

(l'exercice correspondra à l'année du calendrier grégorien)

Chacue Co-Titulaire rèalera au plus tard le 30 Juin
suivant la clôture de l'exercice considéré le montant

correspondant à l'impôt sur le revenu.

4. Les catégories suivantes de dépenses, effectuées en
Tunisie ou ailleurs, en exécution de la présente

Convention, à savoir:

- les dépenses de prospection et de recherche,

- les frais de forage non-compensés,

ès - les coûts d'abandon ä'un forage,

— les coûts des forages des puits non-productifs de

pétrole ou de gaz en quantités commercialisables,

- les frais de premier établissement relatifs à l'orga-

nisation et à la mise en marche des opérations

pétrolières autorisées par la présente Convention,

Ë pourront être traitées au choix du contribuable intéressé,
après avoir décidé annuellement pour les dépenses de ces

catégories faites au cours de l'exercice fiscal en cause,
_
TES

es

A
#

soit comme des frais déductibles au titre de l'exercice
fiscal dans lequel ils auront été encourus, soit comme
des dévenses d'immobilisation à amortir à un taux à
déterminer annuellement par l'intéressé à la date à
laquelle il fixe son choix. Ledit taux ne dépassera

pas vingt pour cent (20 %) pour les dépenses de prospec-
tion et de recherche encourues avant une découverte, ni
aix pour cent (10 %) pour les dépenses encourues après

ladite découverte.

Pour les dépenses effectuées en Tunisie ou ailleurs, en

xécution de la présente Convention, et relatives aux

# ©

orages productifs de développement et aux équipements
et installations d'exploitation des gisements, de pro-
duction et de stockage, de transport et de charaement
des hydrocarbures, le taux d'amortissement retenu sera
déterminé annuellement pour l'exercice fiscal en cause
par le contribuable intéressé sans que ledit taux puisse

dépasser vingt pour cent (20 ?}, en ce qui concerne les

équipements et installation: 5 en mer.

utilisés où situ
u

Pour les installations seront ceux

terre, les ta
généralement pratiqués dans l'industrie pétrolière

internationale.

Les déductions au titre de l'amortissement seront auto-

risées jusqu'à amortissement complet desdites dépenses.

Les expressions ci-après sont définies comme suit:
a) "les dépenses de prospection et de recherche"

comprendront:

-les dépenses pour les travaux d'ordre géolozæique,

géophysique et assimilés;

-les dépenses des forages d'exploration, y compris

le premier forage de découverte dans chaque gisement
de pétrole ou de gaz, ainsi que tous les puits non
productifs ou secs (à l'exclusion toutefois de toute
dépense de développement, d'exploitation ou de pro-

duction).

-Les dépenses d'administration cénérale et autres frais
généraux assimilés, qui ne peuvent être directement
affectés aux activités de recherche où aux activités

fins d'amortissement ct

a'exploitation et qui, at

de déduction, feront l'objet d'une répartition entre

les dépenses de recherche ct les dépenses d'exploitation,

suivant la proportion existant entre les dépenses di-
rectes de recherche et les dépenses directes d'exploi-

tation.

b} "Les frais de forage non-compensés" désignent tous les
frais de carburant, de matériaux et de matériel de
réparation, d'entretien, de transport, de main-d'oeuvre
et de rémunération de personnel de toutes catégories,
ainsi que les frais assimilés nécessaires pour l'implan-

ntretien

tation, les travaux de forage, Îles essais, l'

et l'approfondissement des puits, et les travaux prépa-
ratoires pour ces opérations, ainsi que tous les frais

afférents auxdites opérations.

Pour la détermination des bénéfices nets soumis

visé au paragraphe 3 de l'Article 3 ci-dessus, les activit

assujetties à la présente Convention seront traitées par

a

chaque Co-Titulaire séparément de ses autres activité

en

Tunisie.

À cette fin, chaque Co-Titulaire tiendra en Tunisie une
comptabilité en dinars où seront enregistrés tous les frais,
dépenses et charges encourus par lui au titre des activités
assujetties à la présente Convention, y compris les ajuste-
ments nécessaires pour corriger les pertes où gains qui
résulteraient, sans ces ajustements, d'une ou plusieurs
modifications intervenant dans les taux de change entre

le dinar @t la monnaie nationale du Co-Titulaire en cause
dans laquelle lesdits frais, dépenses et charges ont été
encourus par ledit Co-Titulaire (étant entendu que ces
ajustements ne seront pas eux-mêmes considérés comme un
bénéfice ou une perte aux fins de l'impôt sur le revenu

susvisé).

i

ARTICLE CINQ:

Avant le mois de Décembre de chaque année, le Titulaire
notifiera à l'Autorité Concédante ses programmes mrévisionnels
de travaux d'exploration et d'exploitation pour l'année sui-

vante, accompagnés des prévisions de dépenses. Le Titulaire

avisera aussi l'Autorité Concédante des révisions apportées
à ces programmes dès que lesdites révisions auront été décidées

par le Titulaire.

Le Titulaire convient que le choix de ses entrepreneurs et
fournisseurs sera effectué par appel à la concurrence et d'une
manière compatible avec l'usage dans l'industrie pétrolière
internationale. A cette fin, tous les contrats où marchés
(autres que ceux du personnel et ceux occasionnés par un cas
de force majeure), dont la valeur dépasse l'équivalent de cent
mille dollars US (5100 000) seront passés à la suite d'appels
d'offres ou de larges consultations, dans le but d'obtenir les
conditions les plus avantageuses pour le Titulaire, les entre-

prises consultées étant toutes placées sur un pied d'égalité.

ler ainsi dans

Toutefois, le Titulaire 5era

dispensé de p
les cas où il fournira en temps utile à l'Autorité Concédante

les raisons justificatives d'une telle dispense.

ARTICLE SIX:

Le Titulaire conduira toutes les opérations avec diligence,

en bon "père de famille", et selon les règles de l'art appliquées
dans l'industrie pétrolière internationale, de manière à réaliser
une récupération ultime optimum des ressources naturelles cou-
vertes par son Permis et ses concessions. Les droits et obliga-
tions du Titulaire en ce qui concerne les obligations de travaux
minima, la protection contre les déblais, les pratiques de

conservation de gisement, les renouvellements, l'abandon, la

renonciation seront tels qu'il est précisé dans le Cahier des

Charces,

ARTICLE SEPT:

En contrepartie des obligations énoncées ci-dessus, l'ETAT

TUNISIEN s'engage par les présentes:

1. À accorder au Titulaire les renouvellements de son
Permis dans les conditions prévues aux Articles 3 à 9

inclus et à l'Article 21 du Cahier des Chardes,

2. A attribuer au Titulaire des concessions minières
dans les conditions fixées par les Décrets äu ler
Janvier 1953 et du 13 Décembre 1948 et par le Cahier

des Charges.

Les concessions seront accordées pour une durée de

cinquante (50) années, à compter de la date de publi-
cation au Journal Officiel de la République Tunisienne
des arrêtés qui les octroient aux conditions précisées

dans le Cahier des Charges.

en)

1} À ne pas placer, directement ou indirecter

un régime exorbitant du droit commun, le Titulaire
et/ou les entreprises sous-traitantes utilisées par
le Titulaire en vue de la réalisation des activités

envisagées par la présente Convention.

: b} Ane pas augmenter les droits d'enregistrement ou
“ droits fixes auxquels sont assujettis les titres
miniers concernant les substances minérales du

second groupe, tels qu'ils sont fixés au moment

ka

de la signature de la présente par le Décret du

ler Janvier 1953 sur les Mines et les textes

modificatifs subséquents, si ce n'est pour les

E « réviser proportionnellement aux variations géné-
Ë rales des prix en Tunisie.
A

4, À exonérer le Titulaire et tout entrepreneur que le

Titulaire pourra utiliser, soit directement par contrat,

soit indirectement par sous-contrat:
AD L

e
ee

le

TT

tete

RS

En
Ë
Ë

a)

de la taxe sur les prestations de services qui
serait due à l'occasion des opérations réalisées

avec le Titulaire;

de toutes taxes portuaires et autres droits ayant

trait aux mouvements et stationnements des batea

et aux aéronefs utilisés à des fins de recherche,
d'exploitation et d'exportation, dans les zones
maritimes couvertes par le Permis, ainsi que pour
le transport, aller-retour aux lieux desdites
opérations, à l'exception des taxes et droits
frappant les navires chargeant dans un port com-
mercial tunisien des hydrocarbures produits par

le Titulaire.

À autoriser le Titulaire et tout entrepreneur qu'il
pourra utiliser, soit directement par contrat, soit
indirectement par sous-contrat, à importer en fran-
chise de droits de douane et de tous impôts ou taxes

prélevés à l'occasion de l'importation de rarchandis

y compris toutes taxes sur le chiffre d'affaires (à

la seule exception de la taxe de formalités douaniè

T.F.D.) tous appareils (notamment appareils de forage)
outillage, équipement et matériaux destinés à être
utilisés effectivement sur les chantiers pour les
opérations de prospection, recherche, exploitation
et exportation et pour le transport aller-retour

aux chantiers des opérations du Titulaire, sans
licence d'importation, qu'ils soient en admission
temporaire ou aux fins de consommation et d'utili-
sation. Il est entendu, toutefois, que cette
exonération ne s'appliquera pas aux biens ou
marchandises de la nature de ceux décrits dans le
présent paragraphe et qu'il sera possible de se
procurer en Tunisie, de type adéquat et de qualité
comparable, à un prix comparable aux prix de revient
à l'importation desdits biens ou marchandises s'ils

étaient importés.

DR
NS
GX

E

Si le Titulaire, son entrepreneur ou sonsous-traitant

a l'intention de céder ou de transférer des marchan-
dises importées en franchise de droits et taxes,

comme mentionné ci-dessus dans le présent sous-paragraphe
a), il devra le déclarer à l'administration des douanes
avant la réalisation de ladite cession où dudit transfert,
et à moins que la cession ou le transfert ne soit fait à
une autre société où entreprise jouissant de la même
exonération, lesdits droits et taxes seront payés sur

la base de la valeur de la marchandise au moment de la

vente.

b} A ce que tous les biens et marchandises importés en
franchise en application du sous-paragraphe a) ci-
dessus pourront être réexportés également en franchise,
sous réserve des restrictions qui pourront être édictées

par L'ETAT TUNISIEN en période de querre ou d'état de

À ce que les substances minérales du seconà groupe et leurs

dérivés produits en application de la présente Convention

et du Cahier des Charges puissent être exportés, transportés
et vendus par chaque Co-Titulaire comme son propre bien,

sans restrictions, et en franchise de toutes taxes à 1’

portation, taxes sur les ventes et droits, à l'exception de
la taxe de formalités douanières (T.F.D.), sous réserve des
mesures restrictives qui pourraient être édictées par l'ETAT
TUNISIEN en période de guerre ou d'état de sièce et sous
réserve des éispositions prévues à l'Article 12 de la présente

Convention et aux Articles 26, 28 et 8O du Cahier des Charges

A faire bénéficier le Titulaire pour le ravitaillement en
carburants et combustibles de ses navires et autres embar-

cations, du régime spécial prévu pour la marine marchande.

A accorder, ou à faire accorder au Titulaire le plein et
entier bénéfice de toutes les dispositions de la présente
Convention, y compris ses Annexes, à l'effet de réaliser

les opérations en vue desquelles elles sont conclues.

Ç

ë

E

Rs ET  EReN Beri

Au cas où le Titulaire procèderait à la cession ou

au transfert en totalité ou en partie de son Permis

de recherche ou de sa ou ses concession(s), à ce

qu'un tel transfert ou cession ne donne lieu à la
perception d'aucun impôt, droit ou taxe de cuelaue
nature que ce soit, existant actuellement ou qui Serait
ultérieurement créé par L'ETAT TUNISIEN ou par une quel-

conque autorité où collectivité.

En cas de cession effectuée conformément à l'Article 8
ci-dessous, à ce que toutes les dépenses effectuées par
le cédant, en application de la présente Convention et

du Cahier des Charges, pourront être reprises par le
bénéficiaire de la cession dans sa propre comptabilité,
et ceci à quelque fin que ce soit; notamment, sans que

ce qui suit soit une limitation, aux fins des obligations
découlant de l'Article 3 de la présente Convention et

aux fins des obligations des travaux minima stipulées

au Cahier des Charges.

A ce que LES SOCIETES, pour les onérations réalisées
dans le cadre de la présente Convention, soient assu-

jetties à la réglementation des changes en vigueur

en Tunisie, telle qu'aménagée par la procédure arrêt

à l'Annexe B de la présente Convention et qui en fa

a

es

partie intégrante.

ARTICLE HUIT:

Est interdite, sauf autorisation préalable donnée par l'Auto-

rité Concédante, l'alinéation totale ou partielle, sous quelaue

forme que ce soit, des droits détenus par chaque Co-Titulaire

dans le Permis de recherche ou dans toute concession d'exploi-

tation qui en sera issue.

Nonobstant les dispositions de l'alinéa précédent et celles

j-

EX

=. «le
US #4

Le

des Articles 25, 49 et 64 du Décret du Ier Janvier 1953

sur les Mines, chaque Co-Titulaire de Permis où de concession
peut sans autre demande, autorisation, agrément, texte régle-
mentaire ou législatif, céder en partie ou en totalité les
intérêts indivis qu'il détient dans le Permis ou dans toute
concession qui en sera issue, à une ou plusieurs sociétés
affiliées au cédant, sous réserve d'en aviser l'Autorité

Concédante par écrit.

Toutefois, en ce aui concerne les sociétés cesslonnaires,

l'agrément de l'Autorité Concédante demeurera nécessaire:

1. Si le cédant détient moins de cinquante pour cent (50 %)
des äroits de vote dans les assemblées de la société

cessionnaire.

2. Si le cessionnaire est une société qui détient moins de

cinauante pour cent (50 %) des @roits de vote dans les

assemblées de la société cédante.

3. Si le cessionnaire est une société dans les assemblees
de laguelle moins de cinquante pour cent (50 ?} des droits
de vote sont détenus par le Co-Titulaire et/ou les action-

naires du Co-Titulaire.

4, Si le cessionnaire, même affilié au cédant, est une
société constituée conformément à la Législation de l'un
quelconque des pays n'entretenant pas de relations diplo-
matiques avec la République Tunisienne, ou une société

ayant son siège dans l'un de ces pays.

I1 est bien entendu que le Titulaire du Permis ne peut
céder, en aucun cas, ses droits, même à titre partiel,
à l'une de ses filiales qui possède des intérêts dans

un permis de recherche en vigueur en Tunisie.

De même, tout cessionnaire éventuel ne peut céder ses
droits, même à titre partiel, à l'une de ses filiales

qui a des intérêts dans un permis en Tunisie.

ARTICLE NEUF:

En cas de cession des intérêts indivis détenus par un Co-
Titulaire dans 1e Permis de recherche ou dans toute concession
qui en sera issue, le bénéficiaire de la cession assumera tous
les droits et obligations du cédant découlant de la présente

Convention et de ses Annexes, notamment ceux stipulés aux

re Articles 3 et 4 ci-dessus, ainsi que les obligations @e trav

minima stipulées au Cahier des Charges.

ARTICLE DIX:

Le Contrat d'Association conclu entre ETAP et LES SOCIETES
ainsi que les éventuels avenants le complétant ou le modifiant,
FT seront soumis à l'approbation de l'Autorité Concédante.

ARTICLE ONZE:

Chaque Co-Titulaire s'engage à commercialiser les hydrocarbures

cxtraits dans les meilleures conditions économiques possibles

et, à cet effet, il s'engage à procéder à leur vente dans ia

mesure du possible, par appel d'offres où larges consultatio

F ARTICLE DOUZE:

Si l'exécution des dispositions des présentes par une partie
est retardée par un cas de force majeure, le délai prévu pour
ladite exécution sera prorogé d'une période égale à celle du-

rant laquelle la force majeure aura persisté, et la durée de

k&s

validité du Permis ou de la concession, suivant le cas, sera

prorogée en conséquence sans pénalité.

ARTICLE TREIZE:

Tout différend découlant de la présente Convention sera tranché

est

définitivement suivant le Règlement de Conciliation et d'Arbi-

rage de la Chambre de Commerce Internationale par un ou plusieurs

OPPE
D o
8 frmadisnzs
n

ss

Er

#
F1

ces
E
LE

législation tunisienne.

ARTICLE QUATORZE:

La présente Convention et l'ensemble des textes qui y sont
annexés, le Contrat d'Association conclu entre ETAP et LES
SOCIETES visé à l'Article 10 ci-dessus, et ses éventuels

avenants, sont dispensés des droits de timbre. 115 seront

enregistrés sous le régime du droit fixe, aux frais du Titulaire.

ARTICLE QUINZE:

La présente Convention prend effet à dater de la publication
au Journal Officiel de la République Tunisienne de l'Arrêté
au Ministre de l'Economie Nationale attribuant le Permis
conjointement à ETAP @t aux SOCIETES, sous réserve de l'ap-

probation des présentes par Loi.

Fait à Tunis, en Cinq exemplaires

originaux, le il AVR 1964

Le
til :
RaCHi& SFAR
senid-srar
Pour Pour
L'ENTREPRISE TUNISIENNE MARATHON PETROLEUM ZARZIS, LTD.
D'ACTIVITES PETROLIERES
CL ) ns Le RBirecteur Général,
Le Président Directeur/Géné CS "
4 LOS ANT A

Pour
GHERCH ZARZIS, INC.

Le Mandataire,

Harry P. BLANK

ZE

Es Eù

CAHIER

ANNEXE A

SOMMAIRE

PAGE
ARTICLE 1 î Objet du présent Cahier des Char sous 6
TITRE PREMIER - TRAVAUX PRELIMINATRES DE RECHER - ZONES DE
PROSPECTION
ARTICLE 2 : Délimitation du Permis initial .,............... nsc 7
ARTICLE 3 d Obligations des Eravaux Lima
première période de validité du Permis se. 7
ARTICLE 4 : Justification du montant des travaux exécutés........ 8
ARTICLE 5 : Renouvellement du Permis ........... érsescee . 8
ARTICLE € : Réduction volontaire &
Permis ......... nrssssesssee : 10
ARTICLE 7 : Non réalisation du mini
travaux 10
ARTICLE 8 : Libre disposition des surfaces rendues ......, sos. 11
ARTICLE : Validité du Permis en cas concession... 11
ARTICLE 10 : Disposition des hyd
recherches ... veus ee 12
TITRE IT s DECOUVERTE ET EXPIOITATION D'UN GISEMENT
ARTICLE 11 : Définition d'une découverte .......... possesessee se. 13
ARTICLE 12 :: Cctroi d'une concession de plein droit ..........,.... 14
ns ARTICLE 13 : Octroi d'une concession au choix du 15
L Titulaire ...... sosssesssse penses meseesessee secs.
ARTICLE 14 : Cas d'une autre découverte située à l'extérieur
d'une concession .......... pesssssceee nesssseeee se... 17
£ ARTICLE 15 : Obligation &e reconnaître le gisement ............,.. 17
. ARTICLE 16 : Blocage provisoire des moyens de recherche sur
Ë une des concessions ......... désseseeseessee Desssseee 18
ARTICLE 17 : .. 18

ARTICLE 18

ARTICLE 19

ARPICLE

ARTICLE

TITRE IIT

Exploitation spéciale à la demande de l'Autorité
Concédante ......,,................ sonsssresesnssssee 19

Dispositions spéciales concernant les gisements
de gaz n'ayant pas de relations avec un

gisement d'hydrocarbures liquides ...,....,..,....... 21
Durée de la concession ...............4.4.e.eisee 22

Prolongation du Permis de recherche en cas de
dÉCOUVErES ......4,..44 eee esse 23

REDEVANCES, TANES ET IMPOTS DIVERS

ARTICLE

ARTICLE 23

aire

ARTICLE 25

ARTICLE 27

ss

Droit d'enregistrement ét redevances
superficiaires ......,........,...........ssses. 25

Redevance proportionnelle à la production et

impôt sur les bénéfices ..,.,.......,.........2,..2 25
Choix du paiement en espèces où en nature .,......... 27

Modalité de perception en espèces de la
redevance proportionnelle sur les hydrocarbure:
liquides

Perception en nature Ge la redevance
proportionnelle sur les hydrocarbures liquides ...... 29

Enlèvement de la redevance en nature sur les

hydrocarbures liquides .............................. 30
ARTICLE 28 Redevance due sur le gaz 33
ARTICLE 29 Redevance due sur les solides ...,................... 35
TITRE IV ACTIVITES ANNEXES DES INSTALLATIONS DE RECHERCHE

ET D'EXPIOTTATION DU FITULATRE
ARTICLE 30 Facilités données au Titulaire pour ses

installations annexes .............................2. 36

ARTICLE 31

ARTICLE 32

ARTICLE 33

ARTICLE 34

Installations ne présentant pas un intérêt
public général

Dispositions applicables aux “pipe-lines" .,.,....,.. 39
pp. pipe

Utilisation par le Titulaire de l'outillage
public existant .....,.,,4..4444 444 esse 4G

Installations présentant un intérêt public général
effectuées par l'Autorité Concédante (ou ses
ayants droit) à la d Titulaire ......,...,,. 41

en nature

ICLE VINGT-Q Choix du

L& choix du mode de paiement de la redevance proportionnellement
à ia production, soit en espèces, £coit on nature, appartient à

l'autorité Concédante.

Celle-ci notifiera, à chaque Co-Titulaire, au plus tard le
3C juin de chaque année, son choix pour le mode de paiement

et également, dans le cas de paiement en nature, sur les points
dé Livraison visés aux Articles 27 et 28 (paragraphe 2). Ce
choix sera valable du ler janvier au 31 décembre de l'année

suivante.

Si l'Autorité Concédante ne notifiait pas son choix dans le

délai imparti, elle serait censée avoir choisi le mode de

perception en espèces.

Ii est entendu que, en ce qui concerne le qaz, l'autorité
Concédante ct le Titulaire se concerteront en vue de fixer
les dates de notification et les périodes de validité

appropriées.

ARTICLE VINGT-CINQ: Modalité de perception en espèces de
la redevance proportionnelle sur les

hydrocarbures liquides

1 - Si la redevance proportionnelle est perçue en espèces,
son montant sera liquidé mensuellement en prenant pour
base: d'une part, le relevé arrêté par l'Autorité Concé-
dante, comme il est dit à l'Article 23, paragraphe 4
précédent; et d'autre part, la valeur des hydrocarbures
liquides déterminés dans les réservoirs situés en bout
du pipeline général ou, en l'absence d'un tel pipeline,
à la sortie des réservoirs de stockage situés sur le champ
de production. Il est convenu que ce prix s'établira en
fonction des prix de vente effectivement réalisés, diminués
des frais de transport mais non de ia TFD, à partir desdits
réservoirs jusqu'à bord de navires.

EUW
LES PEu CERN
2 Fe)
7 63

see À
VF À

mn

un

Le prix appliq: pour chaque catégorie G'hydrocarbures

assujett à la redevance sera le prix visé au paragraphe

r le Co-Titulaire

3 ci-après pour toute quantité vendue

pendant le mois en cause, corrigé par des ajustements

appropriés de telle manière que ce prix soit ramené a

conditions de référence adoptées pour la liauidation

de la redevance et stipulées au paragr 1 ci-dessus

Le prix de vent sera le prix qu'il aura effectivement

qui concerne les vent cffectuée

reçu notamment

our couvrir les besoins de la consommation intérieure

Très.

nisiernne en vertu de l'Article 80 ci

Les prix unitaires d'application pour le mois en cause
seront communiqués par le Co-Titulaire en même temps
qu'il transmettra le relevé mensuel dont il a été question

au paragraphe 4 de l'Article 23.

Ces prix sont vérifiés, corrigés s'il y a lieu, et arrêtés

par l'Autorité Concédante.

Si le Co-Titulaire omet de communiquer les prix, ou ne

les communique pas dans le délai imparti, ceux-ci seront
taxés et arrêtés d'office par l'Autorité Concédante,
Suivant les principes définis aux paragraphes 2, 3 et 4

du présent Article, et sur la base des éléments d'informa-

tion en sa possession.

Si l'Autorité Concédante ne notifie pas au Co-Titulaire
son acceptation ou ses observations dans le délai de quinze
(15) jours qui suivra le dépôt de la communication, cette

dernière sera réputée acceptée par l'Autorité Concédante.

L'état de liquidation de la redevance proportionnelle

pour le mois en cause sera établi par l'Autorité Concé-

dante et notifié au Co-Titulaire. Celui-ci devra en
effectuer le paiement entre les mains du comptable
public qui lui sera désigné, dans les quinze (15) jours

‘état de liquidation. “a

l'Autorité

Tout retard dans les paiements donnera

Concédante, ct sans mise en demeure préalable, le

droit de réclarer au Co-Titolaire des intérêts moratoires

calculés au taux légal, sans préjudice des autres

sanctions prévues au présent Cahier des Charges.
S'il survient une contestation concernant la liquidation
de la redevance mensuelle, un état de liquidation pro-

visoire sera établi, ie Co-Titulaire entendu, sous la

signature du Ministre de l'Economie Nationale. Il sera
exécutoire pour le Co-Titulaire dans les conditions prévues

au paragraphe 5 ci-dessus.

Après règlement de la contestation, il sera établi un état
de liquidation définitive sous la signature du Ministre

de l'Economie Nationale. Les moins perçus donneront lieu
à versement d'intérêts moratoires au profit de l'Etat,
lors de la liquidation définitive et calculée à partir

des dates des paiements effectués au titre des liqui-

dations provisoires.

ARTICLE VINGT-SIX: Perception en nature de la redevance

proportionnelle sur les hydrocarbures

liquides

1 - Si la redevance proportionnelle sur les hydrocarbures

liquides est perçue en nature, elle sera due au point de
perception défini à l'Article 25 ci-dessus. Toutefois,
elle pourra être livrée en un autre point dit "point de
livraison", suivant les dispositions prévues à l'Article

27 ci-dessous.

En même temps qu'il adressera à l'Autorité Concédante un
relevé visé au paragraphe 4 de l'Article 23 ci-dessus,

le Co-Titulaire fera connaître les quantités des différentes
catégories d'hydrocarbures liquides constituant la rede-
vance proportionnelle et l'emplacement précis où elles
RC

fautes

5 : : /)483
ÿ s, my: Î À 14

seront stockées.

a: TITRE PREMIER

TRAVAUX PRELIMINAIRES DE RECHERCHE - ZONES DE PROSPECTION

ARTICLE DEUX: Délimitation du Permis Initial

La zone dont il est question à l'Article 1 ci-dessus sera

délimitée par le Permis qui sera attribué à l'ETAP et
N aux SOCIETES conjointement et dans l'indivision par arrêté
du Ministre de l'Economie Nationale. Cet arrêté sera publié

au Journal Officiel de la République Tunisienne.
La surface totale SO de l'ensemble des périmètres élémentaires
initiaux constituant le Permis Initial, est de deux mille huit

cent vingt kilomètres carrés (2820 Km°?}).

ARTICLE TROIS: Obligation des travaux minima pendant la

première période de validité du Permis

Pendant la première nériode de validité du Permis qui
est fixée à quatre (4) ans, le Titulaire s'enqace à
effectuer des travaux de recherche conformes aux
règles de l'art et régulièrement poursuivis, dont le
coût dûment justifié, sera au moins égal à un montant
de trente millions de dollars, représentant pour cette
première période de validité du Permis le programme

de travail suivant:

ai une campagne sismique de deux mille kilomètres (2000 km)

de profils sur la zone couverte par le Permis.

b} le forage de trois (3) puits d'exploration au cours
de la première nériode de validité du Permis.

Le forage du premier puits d'exploration commencera

au plus tard dix huit (18) mois après la date de la

publication au Journal Officiel de la République

ne

Tunisienne de l'arrêté institutif du Permis.

£
&

ARTICLE QUATRE: Justification du montant des travaux exécutés

Le Titulaire cest tenu de justifier vis-à-vis de l'Autorité
Concédante le montant des travaux de recherche effectués

par lui pendant la durée de validité du Permis,

Seront admis notamment dans l'appréciation des dénenses
minima, et sous réserve qu'ils soient appuyés de dues

justifications:

a) Les dépenses réelles engagées par le Titulaire pour le

fonctionnement direct de ses travaux de recherche;

b) Les frais réels de déplacement, de passade où de voyage,

engagés pour le personnel du Titulaire destiné à travailler

norralement en Tunisie, et pour les familles dudit personnel;

c) Les frais, salaires ou honoraires réels des experts et
spécialistes emplovés par le Titulaire à l'occasion de

ses travaux de recherche effectués en Tunisie;

d) Les frais récls d'établissement de toutes cartes et

études nécessaires aux travaux du Titulaire;

e) Les frais d'assistance technique aux termes des contrats
de service qui seront conclus par le Titulaire et notifiés

à l'Autorité Concédante;

£) Les frais généraux de service et d'Administration, dûment
justifiés, encourus par le Titulaire en relation directe
avec le Permis à concurrence d'un maximum de dix pour cent

(103) du montant des dépenses réelles précédentes.

ARTICLE CINQ: Renouvellement du Permis

Conformément aux dispositions de l'Article 39 du décret du
1er janvier 1953 sur les mines et @es arrêtés d'application
dudit décret, le renouvellement du Permis sera acquis de
plein droit pour deux périodes nouvelles de deux ans et demi

chacune, dans les conditions définies ci-après:

5

1 - Sous la seule réserve qu'il ait satisfait aux obligations

de travaux minima résultant de l'Article 3 ci-dessus et

qu'il en fasse la demande écrite dans les formes et

délais prescrits par le décret du 1er janvier 1953 sur

les mines, le Titulaire aura droit à un premier renou-
se vellement de son Permis Initial pour une surface S1
Li représentant les quatre-vingts pour cent (80%) du Permis
Initial.
Les surfaces abandonnées, c'est-à-dire les vingt pour cent
(20%) de la surface initiale SO seront au choix du
Titulaire. IL devra notifier ce choix à l'occasion de
la demande de renouvellement du Permis, faute de quoi

l'Autorité Concédante procèdera d'office audit choix.

Le Titulaire s'engage, sur la nouvelle surface S1 ainsi
définie et pendant la durée de validité du Permis
renouvelé, à forer deux puits.

Le montant minimum de dépenses au cours de cette période
serait de trente millions de dollars U.S. ($ 30 000 000).

2 - Dans les mêmes conditions, et toujours sous la réserve
d'avoir satisfait aux obligations de travaux minima, le
Titulaire aura droit à un second renouvellement pour
re une surface S2 représentant les soixante-quatre pour cent

(64%) de la surface SO du Permis Initial.
(52 = 0,64 S0)

Pour la période en question, le Titulaire s'engage sur
ES la nouvelle surface S2 ainsi définie, à exécuter des
travaux de recherche conformes aux règles de l'art,
régulièrement poursuivies sur la base d'un montant

minimum de trente millions de dollars U.S.($30 000 000).

Les surfaces sur lesquelles porte la réduction seront

Ë

choisies par le Titulaire, dans les conditions fixées

au second alinéa du paragrapke 1 du présent Article.

rer

rssaditte
ë

Er
€

exe
ARTICLE SIX: Réduction volontaire de surface; renonciation

a)

ARTICLE SEPT:

au Permis
Le Titulaire aura droit à tout moment, à condition
qu'il en ait notifié son intention par écrit, à des
réductions volontaires supplémentaires de la surface

&e son Permis, indépendamment des réductions obligatoires

prévues à l'Article 5 ci-de

Dans ce cas, le montant minimur de dépenses, fixé

pour chacune des périodes de validité du Permis et

æ

la où les zones conservées, ne subira aucun changemen

äu fait de réductions volontaires de superficie,

Le Titulaire pourra à tout moment abandonner toute la

zone du Permis sur simple déclaration d'abandon, en

conformité avec l'Article 25 du décret €u ler janvier 19353

Dès.

et sous réserve des dispositions de l'Articie 7 ci-

lisation du minimum des dépenses ou

a)

aes travaux

Si pour des raisons imprévisibles, autres que la force
majeure telle que définie à l'Article 93 ci-dessous,

et reconnues valables par l'Administration, le Titulaire
n'a pas exécuté le minimum de travaux fixé aux Articles

3 et 5 ci-dessus, il aura la possibilité d'obtenir le
renouvellement de son Permis, sous réserve de verser au
préalable à l'Etat Tunisien, et avec l'accord de celui-ci
quant au montant, le reliquat des dépenses minima qu'il

s'était engagé à effectuer.

Si pour une quelconque raison autre que la force majeure,
le Titulaire n'a pas exécuté le minimum de travaux fixés
aux Articles 3 et 5 ci-dessus, le Titulaire versera à
l'Etat Tunisien le montant nécessaire à l'achèvement
du programme des travaux qu'il s'était engagé à exécuter,
conformément à l'Article 3 ci-dessus, même s'il ne désire

pas renouveler le Permis. Il est bien entendu que chaque

puits non foré est réputé avoir coûté cinq millions de
Dollars U.S. ($ 5 000 000 KES

OPEN
SO

c) Si, pour une quelconque raison autre que la force
majeure, le Titulaire n'a pas dépensé les montants
minima représentant le programme de travail sus-
mentionné avant la fin d'une quelconque période de
validité du Permis, le Titulaire versera à l'Etat
Tunisien le reliquat des dépenses mirima qu'il

s'était engagé à effectuer, même s'il ne désir

@
5
a
uw

renouveler le Permis.

ARTICLE HUIT: Libre disposition des surfaces rendues

L'Autorité Concédante recouvrera la libre disposition
des surfaces rendues, soit par les abandons prévus à
l'Article 5 à l'occasion des renouvellements successifs,
soit par les réductions volontaires ou renonciations

prévues à l'Article 6.
En particulier, elle pourra y faire effectuer des travaux

de recherche concernant les substances minérales du second

groupe, soit par elle-même, soit de toute autre façon.

ARTICLE NEUF: Validité du Permis en cas d'octroi d'une

concession

L'institution d'une concession, telle qu'elle est précisée
à l'Article 12 ci-après, entraîne de plein droit l'annulation
du Permis de recherche sur la portion du Permis de recherche

comprise dans le périmètre de ladite concession.

Elle n'entraîne pas l'annulation du Permis de recherche
extérieur au périmètre de la concession. Le Permis de
recherche conserve sa validité dans les conditions

stipulées aux Articles 3, 5 et 21 âu présent Cahier des

Charges. rs 27
2

issima\ D
Le]

es

€

et

Lors des renouvellements du Permis survenant après l'octroi
d'une concession, la superficie de cette concession
n'entrera pas dans le calcul de la surface du nouveau
Permis après renouvellement. Le montant des travaux

minima imposé pour le Permis restera inchangé.

ARTICLE DIX: Disposition des hydrocarbures tirés des

recherches

Le Titulaire pourra disposer des hydrocarbures produits
à l'occasion de ses travaux de recherche, de la même
manière qu'il pourra disposer des hydrocarbures tirés
de ses exploitations, à charge par lui d'en informer

en temps utile l'Autorité Concédante, et d'acquitter

les redevances comme prévues à l'Article 23 ci-après.

ss

ir

ÉIDCTES

L,
PRIE
GX
je
É Ù ù

722
TITRE II

DECOUVERTE ET EXPLOITATION D'UN GISEMENT

ARTICLE ONZE: Définition d'une découverte

Le Titulaire sera réputé avoir fait une découverte de

gisement dit exploitable, au sens du présent Cahier
des Charges et de la loi minière, lorsqu'il aura foré
un puits, et démontré que ce puits peut produire un
débit d'hydrocarbures bruts liquides, de qualité mar-
chande, au moins égale aux quantités indiquées dans le
tableau ci-dessous. Ce tableau précise également à

quelles conditions ce débit doit se référer.

L'Autorité Concédante pourra, à la demande du Titulaire,
raccourcir la durée des essais s'ils ont atteint leurs

objectifs,

il est entendu que les essais seront faits conformément aux
règles de l'art, et que le pourcentage d'eau entraînée

ne sera pas, en movenne, supérieur à trois pour cent (3%).

Le choix du début de l'essai est laissé au Titulaire.
Celui-ci sera libre de juger de l'époque à partir de
laquelle le niveau essayé aura atteint un régime stabilisé

de production.

Toutefois, cet essai devra être exécuté au plus tard dès

l'achèvement définitif du ge.
ce #2
OS

l j PROFONDEUR PRODUCTION MOYENNE DÜREE METHODE
du niveau de production Journalière MINIMUM D'EXTRACTION
L entre la surface du sol où | d'un essai
de la mer et le toit äu OFFSHORE ONSEORE
LT (Jours)
niveau producteur (en n)
u-500 mètres 70 rw 10 30
Chaque 100 m en-plus +3 m +1 30 Jaillissement où
? A 1000 mètres | 85m 15 m 30 porpage où
pistonnace
Chaque 100 m en plus +3 mn +1 25
#- À 1.500 mètres 190 n° 20 m° 25
l. Chaque 100 m en plus + 5m +2n 15 Jaillissement orifice
ù /r
À 2000 mètres 125 30 m° 15 max. 12,7 r/m
Chaque 100 m en plus +77 +4m 10 Jaillissement orifice
A 2500 mètres 160 m° 50 rm 10 max. 11,1 m/R
aque 100 m en plus + 10 m° + 6m 7 Jaillissement orifice
: 5
l A 3000 mètres 210 m 80 rw 7 rex. 9,5 r/m
| Chaque 100 m en plus +12 +8 6 Jailiissement crifice
| max. 7,9 m/m |
|
| |

ARTICLE DOUZE:

Octroi d'une concession de plein droit

Une découverte,

telle que définie à l'Article

11 ci-dessus,

entraînera de plein droit la transformation d'une partie de

la zone en concession minière.

is La concession sera instituée suivant la procédure et Je régime

définis au titre IV du décret du ler janvier 1953 et des

précisées ci-après:

F

arrêtés d'application dudit décret, et dans les conditions

1 - Le Titulaire, dans le délai d'un an qui suivra la

découverte,

eg OT ENS Es Et
—

sera tenu de déposer une demande de concession

d'application dudit décre

dans les conditions fixées par les

53 et 115 du décret du ler janvier

=

ES

Articles 49, 50, 51, 52,

1953 et des arrêtés

fe
Le débit journalier moven d'hydrocarbures liquides

de qualité marchande, obtenu

devra pas être inférieur aux

en fin d'essai,
(8/10è)

ne

huit dixièmes

du débit journalier moyen obtenu dans les mêmes

conditions

au

cours du début de l'essai.

De même, quantité unitaire moyenne d'eau entraînée au
es cours de la fin de l'essai, ne devra être su-
: périeure de plus de vingt pour cent 3) à la
. quantité de même nature qui aura été déterminée

au cours du début de l'essai.

s'il a foré

un nombre quelconque de puits, dont les

capacités de production en hydrocarbures liquides sont
toutes inférieures à celles indiquées pour la profondeur
de leurs niveaux de production comme prévu à l'Article
11 mais qui ont ensemble une capacité de production

cent mètres cubes (100 m°}

d'au moins

carbures liquides.

c) s'il a foré un nombre quelconaue de puits d'une capacit

de production totale d'au moins cent mille mètres cubes
(100.000 m°})
la pression atmosphérique et
Ne (15°C),

tubage tombe au-dessous des trois quarts de la valeur

d'hydrocarbures gazeux par jour, ramenés à

à quinze ded

s centigrades
sans que la pression enregistrée à la tête du
êe statique. L'Autorité Concédante peut demander que cet
essai soit exécuté sur une période de cing (5) jours

au plus.

ès

2 - Dans les cas visés au présent Article, les conditions d'octroi

de la concession seront celles des paragraphes 2 et 3 de
l'Article 12.

gere

Par dérogation aux dispositions du premier alinéa du para-

graphe 1 du présent Article, l'Autorité Concédante se réserve
le droit de requérir que le Titulaire demande la concession

dans l'un quelconque des cas visés audit paragravhe, mais

tes Een
œ
1

elle donne

à la condition que, par ailleurs,

au Titulaire

HOW]

‘ Toutefois, si le Titulaire manifeste son intention de

poursuivre sur la structure en cause ses travaux de

Pi recherche, et s'il effectue ces travaux avec diligence,
les dispositions de l'alinéa précédent ne seront pas
appliquées pendant les trois (3} années qui suivront

le premier essai de mise en production visé au pare

graphe 1 du présent Article.

© ARTICLE QUATORZE: Cas d'une autre découverte située à

l'extérieur d'une concession

1 - Si le Titulaire, à l'occasion de travaux de recherche

effectués à l'extérieur du périmètre de sa où ses conces
sions mais à l'intérieur de son Permis de recherche, fait
la preuve d'une autre découverte répondant aux conditions
définies à l'Article 11, il aura, chaque fois, le droit

et l'obligation de transformer en concession un nouveau

périmètre englobant une surface de trois cent kilomètres
carrés (300 km?) au maximum, dans les conditions définies

à l'Article 12 ci-dessus.

2 - De même, s'il fait la preuve d'une nouvelle découverte

répondant aux conditions définies à l'Article

et sous les réserves portées au paragraphe 3 du même
Article, il aura le @roit, mais non l'obligation de demander
la transformation en concession d'un périmètre de trois
cents kilomètres carrés (300 km’) au maximum, dans les

conditions fixées auxdits Articles 12 et 13.

ARTICLE QUINZE: Obligation de reconnaître le gisement

À partir de la publication de l'arrêté instituant la concession,
le Titulaire s'engage à effectuer avec diligence, conformément

aux règles de l'art, et suivant un programme méthodique et

continu, les travaux ayant pour objet de délimiter et d'évaluer

les ressources du gisement décelé par la découverte ayant motivé

i 2
la transformation en concegéion
EE

* N

FF CR |

À ea 25ghe5s9

\ AA s,

Dune DE
—

—

a]

H

t
sl

ro]

Lis]

12e

I1 s'engage à maintenir raisonnablement dans la concession
correspondante, en opérations continues, un atelier de
sondage au moins, d'un modèle moderne et adéquat, jusqu'au
moment où le gisement aura pu être délimité et ses ressources

ainsi évaluées.

Il est entendu que la durée de la période entre deux puits

successifs sera au maximum de neuf (9) mois.

Toutefois, la délimitation du gisement et la reconnaissance

des ressources de celui-ci seront considérées comme suffi
santes, à partir du moment où le Titulaire aura fait la

preuve que la concession peut produire au moins cent mille
mètres cubes (100.000 m°} par an d'hydrocarbures liquides,

ou encore au moins cent millions de mètres cubes (100.000.000

dé m’) par an d'hydrocarbures gazeux, ramenés à la pression
atmosphérique, et à la température de quinze degrés centigrades
(15°C). Dans ce cas, le Titulaire pourra passer à l'exploitation

dans les conditions définies à l'Article 17 ci-après.

ARTICLE SEIZE: Blocage provisoire des moyens de recherche sur

une des concessions

Dans le cas où le Titulaire aura bénéficié de plusieurs
concessions, il sera soumis sur chacune d'elles aux obliga-

tions définies à l'Article 15 ci-dessus.

Toutefois, il aura la faculté, et pendant une durée maxima
de trois G) ans, de transférer temporairement l'atelier de
sondage attaché à l'une des concessions sur une autre conces-

sion, pour accélérer le travail en cours sur cette dernière.

ARTICLE DIX-SEPT: Obligation d'exploiter

1 —- Dès l'achèvement des travaux visés à l'Article 15, le
Titulaire s'engage à exploiter l'ensemble de ses conces-
sions suivant les règles de l'art; à conduire cette
exploitation en "bon père de famille" avec le souci d'en

tirer le rendement optimum,-eompatible avec une Se
4;

AA

2 - Si, toutefois, l'obligation résultant

dent conduisait le Titulaire à engager
premier établissement excessives au rec
de développement normal de ses recherches et

exploitations, ou dont l'amortissement normal

être prévu avec une sécurité suffisante, le

"Autorité Cor

se concertcront pour étudier l

financement de l'opération proposée,

tulaire ne sera jamais tonu G'augmenter

Dans ce cas,
contre son gré 5es investissements dans une opération
déterminée, si celle-ci n'est pas comprise dans ses
programmes généraux de recherches et d'exploitation.

Si une telle augmentation des investissements devenait
nécessaire, le Titulaire et l'Autorité Concédante 5e
concerteraient pour étudier les modalités de son finance-
ment que l'Autorité Concédante serait appelée à assumer

en totalité ou en partie.

3 - Toutefois, lorsque l'Autorité Concédante usera des dispo-
sitions prévues au paragraphe 3 de l'Article 13 ci-dessus,
les dépenses de premier établissement à engager pour la
mise en exploitation du gisement devront être prises en
charges par l'Autorité Concédante, si le Titulaire le

demande.

4 - Le Titulaire, à tout instant, pourra se dégager des obli-
gations ‘visées au présent Article en renoncant à la partie
de concession à laquelle elles s'appliquent, dans les

conditions prévues à l'Article 77 ci-après.

De même dans les cas visés au paragraphe 3 de l'Article

13, le Titulaire pourra, à tout instant, se dégager en

renonçant à demander une concession, et en abandonnant
son Permis de recherches Éageere considérée.
ARE PPS: \\

He

ncernant les

n'ayant pas de relation

it d'hydrocarbures 1iqui

ec

i - Lorsque io Tituiatre aura

une ouverte, au

t
sens digué à l'Article 13, paragraphe 1, alinéa

a

concernant un cisomont de

sec ou humide, qui n'ait

pas do relation avec un g ment d'hydrocarbures liquides,
gt à condition que les conditions économiques
du moment ne lui permettent pas de trouver pour les gaz

produi ‘bouché commercial assurant

par lodit gisement un
dans des conditions satisfaisantes la rémunération des

dépenses d'investi

ement restant à engager et des dépenses
d'exploitation, le Titulaire aura le droit, sous réserve
des disvositions de l'Article 18, de demander une concession,

tout en restant provisoirement relevé par l'Autorité Concé-

dante äes obliqations ci-après:

- oblications de délimiter et reconnaître le gisement

résultant de l'Article 15;
— obligations d'exploiter, résultant de l'Article 17.

2 - Dès que le Titulaire aura réclamé le bénéfice des dispo-

sitions énoncées au paragraphe 1 du présent Article, il
devra se concerter immédiatement avec l'Autorité Concé-
dante, pour rechercher ä'un commun accord, les moyens
de créer de nouveaux débouchés commerciaux susceptibles
d'absorber, en totalité ou en partie, la production du

1 gaz esconptée dudit gisement, tout en rémunérant d'une
manière satisfaisante les investissements nouveaux ainsi
que les frais d'exploitation que devra engager le Titulaire
pour remplir les obligations édictées par les Articles 15

et 17.

3 - L'Autorité Concédante aura le droit de rappeler le Titu-

laire, à tout moment, à l'exécution stricte de la totalité

= ou d'une partie des obligations qui résultent pour celui-ci
des Articles 15 et 17, dès qu'elle aura prouvé l'existence
d'un débouché commercial satisfaisant au sens indiqué par

fr le paragraphe 2 äu présents “

& l'Autorité Concédants, et indépenda

é - De

isfaisant, aura

l'existence d'un débouché

le droit de recuérir que le Titulaire effectue, suivant

le 5 stipulées à l'Article 18, tout ou

dispositio

de délimitation et de reconnaissance

partie des trar

du gisement visé à l'Article 15, et aussi tout ou partie

s à l'article 17,

des travaux de rise en cxpl

amiable conclu ultérieurement

Dans ce cas, et sauf accord

entre les deux Parties, l'exsloitation sera éventucllement

poursuivie à la demande de l'Autorité Concédante, suivant

les dispositions stipulées audit Article 18.

Le Titulaire pourra, à tout instant, se dégager des obli-

ur
:

gations entraînées par les paragraphes 2, 3 et 4 du présent

Article, soit en renonçant à la partie de concession à
laquelle elles s'appliquent, dans les conditions prévues
à l'Article 77; soit, dans le cas qui fait l'objet du
paragraphe 3 de l'Article 13, en renonçant à la fois à
son droit de demander une concession et à son Permis de

recherche sur la zone considérée.

ARTICLE VINGT: Durée de la concession

La concession sera accordée pour une durée de cinquante (50)
années, à dater de la publication au Journal Officiel de la

République Tunisienne de l'arrêté qui l'établit.

Toutefois, cette concession prendra fin avant son terme fixe,
en cas de déchéance prononcée en application des Articles 68
et 69 (deux premiers alinéas) du décret du Îer janvier 1953,

ainsi que de l'Article 78 du présent Cahier des Charges.

De même, le Titulaire peut, à toute époque, renoncer à tout

ou partie de sa ou ses concessions, dans les conditions prévues

aux Articles 65 et 66 du décret du er janvier 1953 et à
l'article 77 du présent Cahier des Charges. s
: 4 LS

Dr

le

de recherche en

Sfcouverte

A 1! iration de la période couverte par le deuxième

renouvoilement, et si le Titulaire a effectué une Ceüi-

verte lui donnant droit à l'une des concessions visée
aux Articles 12 et 13, ie Titulaire aura le droit inäé-

pendamment des travaux faits à l'intérieur des susdit

concessions, de continuer ses travaux de recherche da

partie Ge la zone couverte par 1e Permis initial et

rieure aux concessions.
Sous la réserve ci-dessus, le Titulaire aura donc droit
à un troisième renouvellement du Permis initial pour une

période de deux ans et demi.

Toute découverte effectuée par le Titulaire dans la zone
couverte par le Permis visé au paragraphe 1 du présent
Article, ou par le Permis qui en dérivera à la suite de
renouvellement, ouvrira au Titulaire le droit, et entraînera
éventuellement l'obligation de demander l'institution d'une
nouvelle concession, dans les conditions définies aux

Articles 12 ct 13 ci-dessus.

Le troisième renouvellement portera sur une surface égale
aux cinquante centièmes (50%) de la surface initiale.
(53 = 0,50 50).

Le Titulaire pourra choisir cette surface à l'intérieur
de la surface couverte par son Permis en cours de validité
à l'expiration de la période couverte par le deuxième

renouvellement.

Au cours de ce troisième renouvellement, le Titulaire
devra effectuer sur ledit Permis des travaux d'un
montant minimum de trente millions de dollars U.S.

{($ 30 000 000).

L'appréciation du montant réel des travaux et des moda-

lités de justification Sera à comme il est dit à

l'article 4.

Le Titulaire 2 le demande, obtenir la

Ourra, 85

réduction complémentaire, dite volontaire, prévue

à l'article

Dans ce cas, le nontant convenu pour les

travaux, restera inchancé.,

Ce même montant minimum sera également inchangé si la

surface restante se trou réduite par l'institution

d'une concession dérivant du Permis en cause, comme il

est dit au paragraphe 2 du présent article.

LS

ETICLE VINGT-DEU Droit d'enregistrement et redevances

superficiaires

Titulaire es

E tenu de payer, tant pour le Permis de recherche

que pour la ou les concessions, les droits fixes d'enregistrement,
et en ce qui concerne la ou les concessions les redevances
superficiaires,dans les conditions prévues par la loi minière

et par la Convention à laquelle est annexé le présent Cahier

des Charges.

ARTICLE VINGT-TROIS: Redevance proportionnelle à la proûuction

et impôt sur les bénéfices

I - REDEVANCE PROPORTIONNELLE A LA PRODUCTION

1 - Chaque Co-litulaire s'engage, en outre, à payer ou
à livrer gratuitement à l'Autorité Concédante, une
“redevance proportionnelle à la production" égale
aux taux fixés à l'Article 3 de la Convention
appliqués à la valeur ou aux quantités, déterminées
en un point dit "point de perception" qui est défini
à l'Article 25 ci-après, des substances minérales
du second groupe extraites et conservées par lui à
l'occasion de ses travaux de recherche où de ses
travaux d'exploitation, avec tels ajustements qui
seraient nécessaires pour tenir compte de l'eau et des
impuretés ainsi que des conditions de température
et de pression dans lesquelles ont été effectuées les

mesures.
2 - Toutefois, sont exonérés de la redevance proportionnelle:

a) les hydrocarbures bruts consommés par le Co-Titulaire
pour la marche de ses propres installations (recherche
et exploitation) et leurs dépendances légales,

ainsi que pour la force motrice nécessaire à ses

Jr, 25
AP V2

propres pipelines de

=

b) lies hydrocarbures que le Co-Titulaire justificrait

ne pouveir rendre "marchands",

5, Où ramcrés au sous

c} ies gaz per

La production liquide sur laquelle s'applique la
redevance propertionnelle sera mesurée à la sortie
des réservoirs de stockage situés sur les champs de

production.

Les méthodes utilisées

sur la mesure seront proposées
par le Titulaire ct agréées par l'Autorité Concédante.
Les mesures seront faites suivant l'horaire dicté par

les nécessités du chantier.

L'Autorité Concédante en sera informée en temps utile.
Elle pourra se faire représenter aux opérations de mesures

et procéder à toutes vérifications contradictoires.

La redevance proportionnelle à la production sera

liquidée et perçue mensuellement.

Dans les quinze (15) jours qui suivent la fin de chaque
mois, le Titulaire transmettra à l'Autorité Concédante
un "relevé des quantités d'hydrocarbures assujetties

à la redevance", avec toutes justifications utiles,
lesquelles se réfèreront notamment aux mesures contra-
dictoires de production et aux exceptions visées au

paragraphe 2 du présent Article.

Après vérification, et correction, s'il y a lieu, le
relevé mensuel ci-dessus sera arrêté par l'Autorité

Concédante.

IMPOT SUR LES BENEFICES

L'impôt sur les bénéfices «fra çelui prévu par la Convention.
AE DS

FERRER)
28) SK
os EU

Ë

ARTICLE 35 Installations présentant un intérêt public général

exécutées par le Titulaire. Concession où autori-

sation d'outillage public ..................,........ 42
ARTICIE 36 Durée des autorisations ou des concessions consenties

pour les installations annexes du Titulaire ......... 45
ARTICLE 37 ispositions diverses relatives aux autorisations

ou concessions autres que la concession minière .,... 46
ARTICLE 38 Dispositions applicables aux captages et

adäuctions d'eau .............,,4..4eeeescseeesee 47
ARTICLE 39 Dispositions applicables aux voies ferrées .......... 51
ARTICLE 40 Dispositions applicables aux installations de

chargement et de déchargement maritimes ...,......... 53
ARTICLE 41 Centrales thermiques .....,..........4.e..sessssss 54
ARTICLE 42 Substances minérales autres que celles du

deuxième JLOUPE ....... esse secs esse 55
ARTICLE 43 Installations diverses 55
TITRE V SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES
ARTICLE 44 Documentation fournie au Titulaire par l'Autorité

Concédante ....,.,,,.......444444 esse eee esse 57
ARTICLE 45 Contrôle technique ...,.......444 444 eee 57
ARTICLE 46 Application du Code des Eaux ......................, 57
ARTICLE 47 Accès aux chantiers 58
ARTICLE 48 Obligation de rendre compte des travaux ...,.,....... 59
ARTICLE 49 Carnet de forage ..........,.........4.eesssssses 60
ARTICIE 50 Surveillance géologique des forages ................. 60
ARTICLE 51 Contrôle technique des forages 60
ARTICLE 52 Compte rendu mensuel d'activités .................... 63
ARTICLE 53 Arrêt d'un forage .............,,,........44..ee 63
ARTICLE 54 Compte rendu de fin de forage ....................... 63
ARTICLE 55 Dispositions particulières, applicables aux

groupes de forage d'été RBDNCe développement ......, 64

/..

ARTICLE 56 : Essais des forages .............. noces messes
ARTICLE 57 : Compte rendu annuel d'activités .................... .
ARTICLE 58 : Exploitation méthodique d'un gisement ...... esse
ARTICLE 59 : : Contrôle des forages productifs .......... dessus
ARTICLE 60 : Reconnaissance et conservation des gisements ...... ..
ee ARTICLE 67 : Coordination des recherches et des exploitations
faites dans un même gisement par plusieurs
exploitants différents ........... deseseece bases
L ARTICLE 62 : Cbligation générale de communiquer les documents ....
ARTICLE 63 : Unités de mesures ........,.... doses presses
ARTICLE 64 : Cartes et plans ......... snesessssores pesessses one
ARTICLE 65 : Bornages, rattachement aux réseaux du Service
Topographique .................... secs nrsseeessse
ARTE : Caractère confidentiel des documents fournis
par le Titulaire .............. presses presses

ARTICLE 67 : Définition des fora
d'appréciation et d

des, de prosection,
aévelonnement dossesesssesesesee

TITRE VI _- PROLONGATION, EXPIRAT
DE LA CONCESSION

r REMONCTATICN, DECHEA

ARPICLE 68 : Droit préférentiel du Titulaire en cas de
nouvelles concessions ,.........., nossssesessse vreccce
ARTICLE 69 : Cbligation de posséder en propre et de maintenir
; en bon état les ouvrages revenant à l'Autorité
: Concédante .....,,...... ensssssseses presses ous.

ARTICLE 70 : Responsabilité de l'Autorité Concédante vis-à-vis

is des tiers après la reprise de la concession.......,. .
ARTICLE 71 : Retour à l'Autorité Concédante des installations
du Titulaire en fin i
terme .............2. pessssesessssse esse ss
5 ARTICLE 72 : Retour à l'Autorité Concédante des installations
Ë faites dans les dix (10) dernières années de la
concession ............... presses vessie. noue
à
s ARTICLE 73 : Pénalités en cas de r

installations ...

e io)
Ve
re

er

ARTICLE 74
ARTICLE 75

ARTICLE 76

ARTICLE 77

aRTICLE 78

ARTICLE

Faculté de rachat des installations non
mentionnées à l'Article 71 .,............,.....,4022. 85

Exécution des travaux d'entretien des installations

faisant retour à l'Autorité Concédante ......,,...... 86
Travaux de préparation de l'exploitation future ..... 87

Renonciation à la concession

Cas de déc

prescrit a une découverte .. 91
TITRE VII CILAUSES ECCNOMIQUES
ARTICIS 80 Réserves des hydrocarbures pour les besoins de
l'Economie Tunisienne ........,.,...,.4.444444ees eee 92

ARTICIE 81

ARTICLE 82

TITRE VIIT

Utilisation des qaz

Prix de vente des hydrocarbures bruts liquides ...... 35

DISPOSITIONS DIVERSES

ARTICLE 83

ARTICLE 86

ARTICL

ARTICLE 88

ARTICLE 89
ARTICLE 90
ARTICLE 91
ARTICLE 92
ARTICLE 93
ARTICLE 94
ARTICLE 95

ARTICLE 96

Election &e domicile ..,.,,,,4,.44444eeeeesseeess. 96
Hygiène publique ......,.....,.,..,,...,,.444444442 96
législation du travail ..,......,.........,,44444.02 95
#lationalité du personnel 96
Formation de techniciens en matière de recherche

d'hydrocarbures ...,.....,.444. 44e. 97
Admission et circulation du personnel étranger ...... 97
Recours aux offices publics de placement ...,,....,.. 97
Matériel et entreprises .......,.,,....4 ses 98
Représentant agréé du Titulaire ...........,.......2 98
Défense Nationale et Sécurité du Territoire 98
Cas de force majeure ............ 44e sue 39
Dispositions particulières .,..,,,....,,...4....422 100
Droits de timbre et d'enregistrement ............... 101

Impression des textes ...

£

Lx]

CAHIER DES CHARGES

Annexé à la Convention portant autorisation de recherche

et-d'exploiïitation de substances minérales du second groupe

dans le Permis dit "Permis de ZARZIS".

ARTICLE PREMIER: Objet du présent Cahier des Charges

Le présent Cahier des Charges qui fait partie intégrante

de la Convention portant autorisation de recherche et

d'exploitation de substances minérales du second groupe

dans le Permis dit "Permis de ZARZIS" (ci-après dénommé

le Permis), a pour objet de préciser les conditions dans

lesquelles l'Entreprise Tunisienne d'Activités Pétrolières

("ETAP") et Marathon Petroleum Zarzis, Lta. {"MARATHON")

et Enserch Zarzis, Inc. ("ENSERCH"), ci-après dé

désignées

conjointement par l'expression "Le Titulaire", et indivi-

duellement par l'expression "Le Co-Titulaire"

Effectueront des travaux avant pour objet la recherche
des gisements de substances minérales du second groupe
dans la zone relevant de la juridiction tunisienne
définie: par l'arrêté du Ministre de l'Economie Nationale

dont il sera question à l'Article 2 ci-après.

Procèderont dans Le cas où ils auraient découvert un
gisement exploitable desdites substances, au développement

et à l'exploitation de ce gisement.

Er

vement de la redevance en nature sur

25 liquides

torité Concédante peut choisir, comme point de livraison

rocarbures liquides constituant la redevance er
int

nature, soit le point de perception, soit tout autre

situé à l'un & terminus des pipelines principaux d

Co-Tituliaire, normalement utilise pour les quantit

délivrer, par rxemnie, les postes de chargement sur

bateaux-citernes où wagons-citernes.

L'Autorité Concédante aménagera à ses frais les moyens de
réception adéquats, au point convenu pour ia livraison.

et au mode

Ils seront adaptés à l'importance, à
de production du gisement d'hydrocarbures.

L'Autorité Concédante pourra imposer au Titulaire de
construire les installations de réception visées ci-

dessus, mais seulement dans la mesure où il s'agira

d'installations normales situées à proximité des champ
de production. Elle devra alors fournir les matériaux

nécessaires et rembourser au Titulaire ses débours récls.

Le Titulaire sera en outre dégagé de toute responsabilité
civile en ce qui concerne les dommages causés par le fait
des personnes dont il doit répondre, ou des choses qu'il

a sous sa garde, à raison des travaux ainsi exécutés par

lui pour le compte de l'Autorité Concédante et suivant

les prescriptions et sous le contrôle de celle-ci.

Les hydrocarbures liquides constituant la redevance en
nature seront livrés par le Co-Titulaire à l'Autorité
Concédante au point de livraison fixé par cette dernière,

comme il est dit au paragraphe précédent.

Si le point de livraison est distinct du point de perception,
c'est-à-dire en dehors du réseau général de transport du

Titulaire, l'Autorité Concédante remboursera au Co-Titulaire

effectuées par celui-ci ent le point de perception et

1e point de livraison, y compris la part d'amortissement

de ses installations.

Les hydrocarbures liquides, constituant la redevance en

nature, deviendront la propriété de l'Autorité Concédante

à partir du point de perception.

à-vis de l'Autorité

aire

La responsabilité du Co-Titx vis
Concédante, pour le transport entre le point de perception
et le point de livraison sera celle d'un entrepreneur de
transport vis-à-vis du propriétaire de la marchandise

transportée.

Toutefois, les pertes normales par coulage au cours du
transport et du stockage resteront à la charge de l'Autorité

Concédante.

L'enlèvement des produits constituant la redevance en nature
sera fait au rythme concerté chaque mois entre le Co-Titu-

laire et l'Autorité Concédante.

Sauf en cas de force majeure, l'Autorité Concédante devra
aviser le Co-Titulaire au moins dix (10} jours à l'avance
des modifications qui pourraient survenir dans le programme
prévu de chargement des bateaux-citernes ou des wagons-

citernes.

L'Autorité Concédante fera en sorte que la redevance due
pour le mois écoulé soit retirée d'une manière régulière
dans les trente jours (30) qui suivront la remise par

le Co-Titulaire de la communication visée au paragraphe

2 de l'Article 26.

Toutefois, un plan d'enlèvement portant sur les périodes
supérieures à un mois

accord.

NE J£
ropre 52

é retir par l'Autorité Concédante dans

Si la redevance à

un délai de trente (30) jours, 1e Co-Titulaire n'aura Das

droit à une in@emnité de ce chef.

erve le droit

Toutefois, l'Autorité Concédante 5e xiger

lai de trente (30)

du Co-Titulaire une prolongation de ce

jours pour une nou-clle période qui pourra dé
es quantités

mille (30.000)

et sous réser

soixante (60) jour

ainsi accumulé ne dépassent

mètres cubes.

La facilité ainsi donnée cessera d'être gratuite. L'Autorité
Concédante devra payer au Co-Titulaire une indemnité calculée
suivant un tarif concerté à l'avance, et rémunérant le
Co-Titulaire des charges additionnelles qu'entraîne pour

lui cette obligation.

De toute manière, le Co-Titulaire ne pourra pas être tenu de
prolonger la facilité visée au dernier alinéa du paragraphe
précédent, au-delà de l'expiration d'un délai total de
quatre-vingt dix (30 + 66) jours. Passé ce délai, ou si les
quantités accumulées pour le compte de l'Autorité Concé-

dante dépassent trente mille mètres cubes (30.000 m°), les
quantités non perçues par elle ne seront plus dues en

nature par le Co-Titulaire. Celui-ci en acquittera la contre-
valeur én espèces dans les conditions prévues à l'Article

25 ci-dessus.

Si les dispositions prévues au second alinéa du paragraphe
5 du présent Article, étaient amenées à jouer plus de

deux (2) fois dans le cours de l'un des exercices visés

à l'Article 24, second alinéa ci-dessus, le Co-Titulaire
pourra exiger que la redevance soit payée en espèces

jusqu'à la fin dudit exercice.
LE EDS

QPrEue RS

EN
Ne

aise

nm

—

HUIT Redevance duc sur le gaz

L'Autorité Concédante aura ie droit de percevoir sur

les déductions

gaz produit par le Co-Titulaire, après

prévues à l'Article 23

sraphe

- soit une rederv de quinze pour cent (15%
sur le qaz vendu par le Co-Titulaire, sur la base des
prix réols de vente de ce dernier, après les ajustements

essair

5 pour les ramener aux conditions du point de
perception; ce point de perception étant l'entrée au

pipeline principal de transport du gaz;

- soit une redevance de quinze pour cent (15%) en nature sur
le gaz commercial produit par le Co-Titulaire, mesuré
à la sortie des installations de traitement. Les méthodes
utilisées pour la mesure seront proposées par le Titulaire

et agréées par l'Autorité Concédante.

L'Autorité Concédante en sera informée en temps utile.
Elle pourra se faire représenter aux opérations €e mesure
et procéder à toutes vérifications contradictoires.
L'Autorité Concédante pourra choisir comme point de
livraison, soit le point de perception comme il est
défini au paragraphe précédent, soit tout autre point
situé à l'un des terminus des pipelines principaux du
Co-Titulaire dans des conditions analogues à celies

indiquées dans l'Article 27 paragraphes 1, 2 et 3.

2 - Si le Co-Titulaire décide d'extraire, sous la forme liquide,

certains hydrocarbures qui peuvent exister dans le gaz
brut, l'Autorité Concédante percevra la redevance après

traitement.

La redevance sur ces produits liquides sera due, soit en
nature, soit en espèces, à partir d'un "point de perception
secondaire", qui sera celui où les produits liquides sont

séparés du gaz.

Dans le cas où la livraison s'effectuerait en nature, un

n différent pourra être choisi bar

point de Livrai

r4 mutucl. Il cofncide avec une des installations de

ac

livraison prévues par le Co-Titulaire s propres

besoins.

I'Autorité Concédante remboursera sa quote-part des frais

conditions analogues

de manutention € 2

de transport, dans à

à celles qui font l'objet de l'Article 27, paragraphes 2 et 3.

La redevance en espèces sera calculée sur le prix effectif
de vente, avec iles ajustements nécessaires pour le ramener
aux conditions correspondant au point de perception secon-

daire.

Le choix de percevoir la redevance, en espèces ou en
nature, sera fait comme prévu pour les hyärocarbures

liquides à l'Article 24 ci-dessus.

La gazolinc naturelle séparée par simple détente sera
considérée comme un hydrocarbure brut, qui ne devra pas,
toutefois, être remélangé au pétrole brut, sauf autori-
sation préalable de l'Autorité Concédante. Un plan
d'enlèvement portant sur des périodes de six (6) mois
pourra être arrêté d'un commun accord, qu'il s'agisse
soit de la redevance payée en gazoline, soit de l'écoule-
ment dudit produit pour les besoins de l'économie
tunisienne.

Le Co-Titulaire n'aura l'obligation:

- ni de dégazoliner au-delà de ce qui serait nécessaire
pour rendre son gaz marchand, et seulement dans la
mesure où il aurait trouvé un débouché commercial pour

ledit gaz;

- ni de stabiliser ou de stocker la gazoline naturelle;

ou de recyclage.

EE

5 - Dans le cas où l'Autorité Concédante choisira de perce-

voir la redevance en nature, elle devra fournir, aux

points de livraison agréés des moyens de réception

adéqua

liquides au mo

nibles au fur

capables @e recevoir

a auote part à@es

nt où ces derniersdevicendront dispo-

mesure de leur production ou de leur

sortie des usines de traitement. L'Autorité Concédante

prendra en ch

arge les liquides à ses risques et périls,

dès leur livraison. Elle ne pourra pas imposer un

stockage au Co-Titulaire pour ces liquides.

6 - Dans le cas où l'Autorité Concé@ante choisira de percevoir

la redevance
mensuellement
paragraphe 4

7 - Si l'Autorité
la redevance
paragraphe 5
renoncé à la
de la partie

pas de moyens

ARTICLE VINGT-NEU

en espèces, la redevance sera liquidée
suivant les dispositions de l'Article 23,
et de l'Article 25 ci-dessus.

Concédante n'est pas en mesure de recevoir
en nature dans les conditions spécifiées au
du présent Article, elle sera réputée avoir
perception en nature de cette redevance où
de cette redevance pour laquelle elle n'aura

de réception adéquats.

F: Redevance due sur les solides

Si le Co-Titulair
la redevance sera
conditions d'expl

trois et dix pour

e exploite des hydrocarbures solides naturels,

fixée d'un commun accord, compte tenu des

oitation ee.

€ FE
cent Lau #

ggent, à un taux compris entre
TIPRE IV

:S DES IA

D'EXPLOITAT

Facilités données au Titulaire pour ses

installations annexes

L'autorité Concédante, dans le cadre des disoositions légales
en la matière, et notamment des Articles 72, 73, 74, 75, 76,
77, 18 et 83 du décret du ler janvier 1953 donnera au Titulaire
toutes facilités en vue d'assurer à ses frais, d'une manière
rationnelle et économique, la prospection, l'exploration,
l'extraction, le transport, le stockage et l'évacuation des
produits provenant de ses recherches et @es exploitations,
ainsi que toute opération ayant pour objet la préparation des-

dits produits en vue de les rendre marchands

Rentrent notamment dans ce cas, en sus des installations
mentionnées explicitement au décret du ler janvier 1953, et

dans la mesure du possible:

a) l'aménagement des dépôts de stockage sur les champs de
production, dans les ports d'embarquement, ou à proximité

des usines de préparation, ou éventuellement de traitement;

b) les communications routières, ferroviaires ou aériennes
et maritimes, les raccordements aux réseaux généraux de

voies routières, ferrées ou aériennes et maritimes;

c) les pipe - lines, stations de pompage et toutes installa-
tions avant pour objet le transport en vrac des hyäro-

carbures;

les postes d'embarquement situés sur le domaine public
EN TRS ports maritimes ou

ren

maritime ou le domaine p

aériens;
ARTI

les télécommunications raccordements aux

unications tunisiens;

réseaux génére de téléco

les branchements sur les réseaux publics de distribution

les lignes privées de transvwort d'énergie;

les alimentations en eau potable et industrielle;

les installations d'épuration et éventuellement, de

traitement dez gaz bruts.

CLE TRENTE-ET-UN: Installations ne présentant pas un

1 -

intérêt public général

Le Titulaire établira lui-même, et à ses frais, risques

et périls, toutes installations qui seraient nécessaires

à ses recherches et à ses exploitations et qui ne présent-
eraient pas un caractère d'intérêt public général, qu'elles
soient situées à l'intérieur ou à l'extérieur des conces-

sions.
Rentrent notamment dans ce cas:
a) les réservoirs de stockage sur les champs de production;

b) les "pipe-lines" assurant la collecte du pétrole brut
ou du gaz depuis les puits jusqu'aux réservoirs

précédents;

c) les "pipe-lines" d'évacuation permettant le transport
du pétrole brut ou des gaz depuis lesdits réservoirs
jusqu'au point d'embarquement par chemin de fer, ou

par mer, ou jusqu'aux usines de traitement;
d) les réservoirs de stockage aux points d'embarquement;

e} les installations d'embarquement en vrac par"pipelines"
TOELATSS

permettant le charger S agons-citernes ou des
&

bateaux-citernes; TE Sfar
ui

a

f) les adductions d'eau particulières dont le Titulaire

aurait obtenu l'autorisation ou la concession;
g) les lignes privées de transport d'énergie électrisue;
h) les pistes ot routes de service pour l'accès terrestre

et aérien à ses chantier

i)] les télécommunications entre ses chantiers;
j) d'une manière générale, les usines, centrales thermiques,

installations industrielles, ateliers et bureaux
destinés à l'usage exclusif du Titulaire, et qui
constitueraient des dépendances légales de son

entreprise;

k) l'utilisation de son propre matériel de transport

terrestre et aérien permettant l'accès à ses chantiers.

pour les installations visées aux alinéas cl, e), f), et q)
du paragraphe précédent, le Titulaire sera tenu, si
l'Autorité Concédante l'en requiert, de laisser des

tierces personnes utiliser lesdites installations, sous

les réserves suivantes:

a) le Titulaire ne sera tenu ni de construire, ni de
garder des installations plus importantes que ses

besoins propres ne le nécessitent;

b) les besoins propres du Titulaire seront satisfaits

en priorité sur ceux des tiers utilisateurs;

c) l'utilisation par des tiers ne gênera pas l'exploita-

tion faite par le Titulaire pour ses propres besoins;

d) des tiers utilisateurs paieront au Titulaire une juste

indemnité pour le service rendu;

Les tarifs en condition d'usage applicables aux tiers

seront fixés par le Ministre de l'Economie Nationale

<

nm
l

des modalités qui,

ploitation écsnonique, et su

ntaux propres d'exploi

mottre en péril ses intérêts fonûar

économiques fonéaren-

serviraient au ma um les intérûôt:

taux de la Tunisie.
Si le Titulaire obtient une con en vertu de l'Article

et ne commen

-dessus pour un gisement c

pas le dévelonpement dans un dé passant pas douze

foré, l'Autorit

moi partir de la fin du cernier
Concédante pourra exiger du Titi il lui transfère
ladite concession. Ledit transfert sera considéré comme

un abandon effectué par le Titulaire.

Si le Titulaire fait preuve qu'aucune méthode d'exploitation

ne permet d'obtenir du gisement des hydrocarbures à un prix
pr
produits, une exploitation bénéficiaire, le Titulaire

: mondiaux desdits

de revient permettant, eu égard a

sera relevé de l'obligation d'exvloiter, mais sous la

réserve prévue à l'Article 18 ci-après.

ARTICLE DIX-HUIT: Exploitation spéciale à la demande de

1 -

l'Autorité Concédante

Si, dans l'hypothèse visée à l'Article 17, paragraphe 3,
l'Autorité Concédante, soucieuse d'assurer le ravitaille-
ment du pays en hydrocarbures, décidait quand même que
ledit gisement devrait être exploité, le Titulaire serait
tenu de le faire, sous la condition que l'Autorité
Concédante lui garantisse la vente des hydrocarbures
produits à un juste prix couvrant ses frais directs et ses
frais généraux d'exploitation du gisement, les taxes de
toute espèce, la quote-part des frais généraux du sièce
social (mais à l'exclusion de tous amortissements pour
travaux antérieurs de recherche, de tous frais de recher-
ches exécutées, ou à exécuter, dans le reste de la
concession ou dans Ja zone couverte par le Permis), et
lui assurant une marge bénéficiaire nette égale à dix

pour cent (10%) des aépenses-mentionnées ci-dessus. ET

seront établis par le Titulaire c£

réalable de l'Autorité Conc

laire réglementaire.

L'autorité Concédance sc réserve le droit é'imposer des

ire, si

rojeté par le Titu!

ie
usvisée rend nécessaire de telles

L'accupation des propriétés privées par le Titulaire sera

faite dans les conditions fixées par les Articles 77 et 76

av décret du er janvier 1953.

L'eccupation des parcelles du domaine public sera faite sous
le régime des autorisations d'occupation temporaire du
donaine public, suivant le droit commun en vigueur pour

les occupations de l'espèce, et les règlements particuliers
° apolicables aux diverses catégories d'éléments du domaine

: public.
Les dispositions du présent Article s'appliquent aux instaila-

tions annexes de pive-lines, telles que stations de pompage,

réservoirs, brise-charges, évents, ventouses, vidanges, etc...

ARTICLE TRENTE-TROIS: Utilisation par le Titulaire de

l'outillage public existant

Le Titulaire sera admis à utiliser, pour ses recherches et
ses exploitations, tous les éléments existants de l'outillage
F public de la Tunisie, suivant les clauses, conditions et

tarifs en vigueur et sur un pied de stricte égalité au

regard des autres usagers. LÉ 5:
CRE

LS

114
ès

Ils seront établis de manière à couvrir, à tout instant,

les dépenses réelles du Titulaire, y compris une quote-

part de ses: frais d'amortissement et d'entretier

plus une marge de

pour cent (15%) pour frais

généraux et marge non applicable à l'Etat

Tunisien.

3 - I'Autorité Concédante se réserve le droit d'imposer au

Titulaire de ccnclure, avec des tiers titulaires de Permis

ou de concessions minières, des accords en vue d'aménager
et d'exploiter en commun les ouvrages visés aux alinéas
c), e}, f), g}, et h) du paragraphe 1 du présent Article,
s'il doit en résulter une économie dans les investissements

et dans l'exploitation de chacune des entreprises intéressées.

4 - L'Autorité Concédante, dans le cadre de la législation et
de la réglementation en vigueur, fera toute diligence en
vue de pourvoir le Titulaire des autorisations nécessaires
pour exécuter les travaux visés au paragraphe 1 du présent

Article.

ARTICLE TRENTE-DEUX: Dispositions applicables aux "pipe-lines"

Les pipe-lines pour le transport en vrac des substances minérales
du second groupe seront installés et exploités par le Titulaire
et à ses frais, conformément aux règles de l'art, et suivant

des prescriptions réglementaires de sécurité applicables à

ces ouvrages.

Le Titulaire prendra toutes précautions utiles pour éviter les
risques de pollution des nappes d'eau voisines des pipe-lines,
et les risques de perte d'hydrocarbures, d'incendie ou d'explo-

sion.

Si le tracé des pipe-lines traverse des éléments du domaine
public, ou des propriétés privées, et si l'implantation de ces
pipe-lines ne peut pas être résolue soit par les accords amiables
obtenus par le Titulaire, soit par le simple jeu des Articles

74, 76 et 77 du décret du Îer jansier 1953, on appliquera les
LÉ
AO!

dispositions suivantes:

ant un intérê

Installations prése

TRENTE

public général effectuées par l'Autorité

M

ants droit)

Concédante (ou ses

demande du Titulai

Lorsque le Titulaire justifiera avoir besoin, pour développer

son industrie de recherche et d'exploitation de substances

minérales du second groupe, de complét l'outillage public

istant, ou d'exécuter des travaux pré

public général, il devra en rendre c

Concédante.

L'Autorité Concédante et le Titulaire s'engagent à se
concerter pour trouver la solution optima susceptible de
répondre aux besoins légitimes exprimés par le Titulaire,
compte tenu des dispositions législatives et réglementaires
en viqueur concernant le domaine public et les services

publics en cause.

Sauf dispositions contraires énoncées aux Articles 38, 39

et 40 ci-après, les deux Parties conviennent d'appliquer

les modalités ci-dessous:

a) le Titulaire fera connaître à l'Autorité Concédante

ses intentions concernant les installations en cause.

Il appuiera sa demande d'une note justifiant la
nécessité desdites installations, et d'un projet

d'exécution précis.

Il y mentionnera les délais d'exécution qu'il
entendrait observer s'il était chargé de l'exécution
des travaux. Ces délais devront correspondre aux plans
généraux de développement de ses opérations en Tunisie,
tels qu'ils auront été exposés par lui dans les
rapports et compte-rendus qu'il est tenu de présenter

à l'Autorité Concédante en application du Titre V

ER LS #4

du présent Cahier des

jme À

) A
D ou.
LE

b)

a)

l'autorité Concédante est tenue de faire connaître

au Titulaire dans un délai de trois (3) mois,

ses observations sur l'utilité des travau

, 565

ispositions techniques

envisagées par le Titulaire et ses intentions

suivant lesquelles les

trave

Elle 6e réserve le droit, soit d'exécuter les travaux

elle-même, soit d'en confier l'exécution au Titulaire.

si l'Autorité Concédante décide d'exécuter elle-même
les travaux demandés, elle précisera si elle entend

assurer elle

ême le financement des dépenses de premier
établissement correspondantes, ou bien si elle entend
imposer au Titulaire de lui rembourser tout ou partie

des susdites dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembour-
ser à l'Autorité Concédante la totalité (ou la part
convenue) des dépenses réelles dûment justifiées, par
échéances mensuelles et dans le mois qui suit la
présentation des décomptes, sous peine d'intérêts mora-

toires calculés au taux légal.

dans les cas visés à l'alinéa (c) précédent, les
projets d'exécution seront mis au point d'un

commun accord entre les deux Parties, conformément
aux règles de l'art, et suivant les clauses et
conditions générales et les spécifications techniques
particulières appliquées par les départements

intéressés de la Tunisie.

Les projets seront approuvés par le Ministre de

l'Economie Nationale, le Titulaire entendu.

a tenu compte des observations de ce dernier

e roetir sa demande,

Le Titulaire aura le droit

s'il juge trop élevée la participation fina

qui lui est

‘il accepte la décision du “inistre de l'Economie
£

ante est tenue d'exécute

H

5
Nationale, l'Autorité Concé

les trava ave ice l'assure a mis
1 t avec diligence et d'assurer la mise en

ouvrages dans ur déiai nor

et égaré

service d

aux besoins légitimes exprimés var ie Titulaire et
aux moyens d'exécution susceptibles d'être mis en
oeuvre.

3 - Les ouvrages ainsi exécutés seront mis à la disposition

du Titulaire pour la satisfaction de ses besoins, mais

sans que celui-ci puisse en revendiquer l'usage exclusif,

L'Autorité Concédante ou tout autre établissement public,
office ou concessionnaire désigné par celle-ci, en

assurera l'exploitation, l'entretien et le renouvellement,
dans les conditions qui seront fixées au moment de l'appro-

bation des projets d'exécution,

4 - Le Titulaire, en contrepartie de l'usage desdites installa-
tions, payera à leur exploitant les taxes d'usage, péages
et tarifs qui seront fixés par le Ministre de l'Economie

Nationale, le Titulaire entendu.

Ceux-ci seront comparables aux taxes, péages et tarifs
pratiqués en Tunisie pour des services publics ou

entreprises similaires, s'il en existe.

A défaut, ils seront calculés comme il est dit à l'Article

31, paragraphe 2, dernier alinéa ci-dessus.

Au cas où le Titulaire aurait, comme il est dit à
l'alinéa c) du paragraphe 2 du présent Article, remboursé
tout où partie des dépenses de premier établissement, il

en sera tenu compte dans la même proportion dans le calcul

we

installations pr sentant un intérêt public

utées par le Titulaire. Conces-

orisation é'outilla public

le cas visé à l'Article précédant, paragraphe 2, alinéa

bi, où l'Autorité C édante décide de confier au Titulaire

xécution des travaux présentant un intérêt public général,

lui-ci bénéficiera, pour les travaux considérés, d'ure

concession où d'une autorisation d'outiilage public,

1 - S'il existe déjà, pour le type d'installation en cause,
une réglementation, codification où jurisprudence des

autorisations ou concessions de l'espèce, on s'y réfèrera.

Tel est le cas, notamment des occupations temporaires du
domaine public, des installations portuaires des prises

ct adductions d'eau, des embranchements de voies ferrées.

2 - S'il n'en existe pas, et sauf dispositions contraires
stipulées aux Articles 38, 39 et 40 ci-après, on appliquera

les dispositions générales ci-dessous.

La concession (ou L'autorisation) d'outillage public,
sera formulée dans un acte séparé, distinct de l'arrêté

de la concession.

La construction et l'exploitation seront faites par le

Titulaire aux risques et périls de celui-ci.

Les projets seront établis par le Titulaire. Ils seront

approuvés par Le Ministre de l'Economie Nationale.

Les règlements de sécurité et d'exploitation seront
approuvés par le Ministre de l'Economie Nationale, le

Titulaire entendu.

Les ouvrages construits par le Titulaire sur le domaine
de l'Etat ou des collectivités ou des établissements
publics feront retour de droit à l'Autorité responsable

dudit domaine en fin de

Enfin, la concession comportera l'obligation pour le
Titulaire de mettre ses ouvrages et installations à la

j
a

es

position de l'Autorité Concédante et du public, étant

entendu que le Titulaire aura le droit &e satisfaire

pronres besoins par priorité, avant de satisfaire

ceux des autres utilisateurs. Les tarifs d'utilisation

seront fi

és comme il est dit à l'Article 31, varagrapre

2, dernier alir

ARTICLE TRENTE-SIX: Durée des autorisations où des concessions

1

14 correspondante;

consenties pour les installations annexes

du Titulaire

- Les autorisations ou concessions d'occupation du domaine
public ou du domaine privé de l'Etat, les autorisations
ou concessions d'outillage public, seront accordées au
Titulaire pour la durée de validité du Permis de

recherches.

Elles seront automatiquement renouvelées aux mêmes condi-
tions, tant que ce Permis (ou une portion de ce Permis)

sera lui même renouvelé.

Elles seront automatiquement prorogées, le cas échéant,
si le Titulaire obtient une ou plusieurs concessions,
instituées comme il est dit aux Articles 12 et 13 et

jusqu'à l'expiration de la dernière de ces concessions.

- Si, toutefois, L'ouvrage motivant l'autorisation où la

concession cessait d'être utilisé par le Titulaire,
l'Autorité Concédante se réserve les droits définis

ci-dessous:

a) lorsque l'ouvrage susvisé cessera définitivement

d'être utilisé par le Titulaire, l'Autorité Conc
dante pourra prononcer d'office l'annulation de

l'autorisation ou la déchéance de ia concession

'suvrage su ne sera que momentanén

le Titulaire pouvant ultérieurement avoir

besoin d'en reprendre l'utilisation, l'Autorité

Concédante pourra en recuérir l'usage provisoire,

cit pour le compte &'un

soit pour son compte, &

par elle. Toutefois, le Titulaire

reprendra l'usage dudit ouvrage dès que celui-ci

deviendra nouveau nécessaire pour ses recherches

ou 5es exploitations.

ICLE TRENTE-SEPT: Dispositions diverses relatives aux

autorisations ouconcessions autres que

la concession minière

De toute manière, les règles imposées au Titulaire pour
l'utilisation d'un service public, pour l'occupation du
éomaine public où du domaine privé de l'Etat et pour les
autorisations ou concessions d'outillage public, seront
celles en vigueur à l'époque considérée, en ce qui concerne
la sécurité, la conservation et la gestion du domaine

public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront
lieu à versement par le Titulaire des droits d'enregistrement,
taxes et redevances prévus à l'époque par les barèmes généraux

communs à tous les usagers.

Les tarifs, taxes d'usage et péages seront ceux des barèmes

généraux en vigueur pour les actes de l'espèce.

L'Autorité Concédante s'engage à ne pas instituer à l'occasion
de la délivrance des concessions ou autorisations susvisées

et au détriment du Titulaire, des redevances, taxes, péages,
droits ou taxes d'usage frappant les installations annexes

du Titulaire d'une manière discriminatoire, et constituant des

taxes ou impôts additionnels déguisés n'ayant plus le carac-

icables aux cartages et

ICLE TRENTE-NUIT: Dispositions a

PE

adductions d'eau

Le Titulair censé parfaitement connaître les @ifi

de tous ordres ‘ue soulèvent les problèmes d'alimentation
en eau potable, industriclle où agricole dans le périmètre

couvert par le Permis Initial dont il a été question à

l'Article 2 ci-c sus.
Le Titulaire pourra, s'il le demande, souscrire des polices
d'abonnement temporaires où permanentes aux réseaux publics
de distribution d'eau potable ou industrielle, dans la
limite de ses besoins légitimes, et dans la limite des

débits dont ces réseaux peuvent disposer,

Les abonnements seront consentis suivant les clauses,
conditions générales et tarifs applicables pour les

réseaux publics en question.

Les branchements seront établis sur projets approuvés par
le Ministre de l'Agriculture (Service Hydraulique) par le
Titulaire et à ses frais, suivant les clauses et conditions

techniques applicables aux branchements de l'espèce.

Notamment, les branchements destinés à rester en place
plus de quatorze (14) ans seront exécutés en tuyaux de
fonte centrifugée, où en tuyaux d'une qualité et d'une

durabilité équivalentes.

Les travaux pendant leur exécution seront soumis au contrôle
du Ministre de l'Agriculture (Service Hydraulique) et

feront l'objet d'essais de recette pour ledit service.

Le Ministre de l'Agriculture, dans la décision portant
autorisation du branchement et approbation du projet, et
s'il s'agit de branchements destinés à être utilisés
pendant plus de quatorze (14) ans, pourra imposer que le
branchement soit remis, après réception, à l'organisme
ou concessionnaire chargé de la gestion du réseau public
dont dérive le branchement LE

Ml, soit classé dans les
à A . \
ouvrages dudit réseau publié:

me
:

se réserve

1e Minis ‘Agriculture

sations tel que

le droit d'imposer un diamètre des canali

service normal dans les canalisations

le débit possible er

en question dépasse de vingt pour cent (20%) le débit

garanti à la lice d'abonnement.

Enfin, le Ministre de l'Agriculture pourra prescrire au

Titulai d'exécuter un branchement d'un diamètre su

au diamètre fixé par la règle précédente, en vue de desservir
des points d'eau publics ou des tiers abonnés sur ledit
branchement, à charge de renmbourær au Titulaire le

supplément de dépenses entraîné par cette décision.

Lorsque le Titulaire aura besoin d'assurer temporairement

l'alimentation en eau de ses chantiers notamment de
ateliers de sondage, et lorsque les besoins légitimes

du Titulaire ne pourront pas être assurés économiquement
par un branchement sur un point d'eau public existant (ou
un réseau public de distribution d'eau), l'Autorité
Concédante s'engage à lui donner toutes facilités d'ordre
technique ou administratif, dans le cadre des dispositions
prévues par le Code des Eaux en vigueur, et sous réserve
des droits qui pourront être reconnus à des tiers, pour
effectuer, sous le contrôle du service spécial des eaux,
les travaux de captage et d'adduction des eaux du domaine

public qui seraient nécessaires.

Le Titulaire aura la facilité d'utiliser, sous le régime
d'une autorisation provisoire délivrée par le Ministre de
l'Agriculture, les eaux du domaine public découvertes par
lui à l'occasion de ses travaux, pourvu qu'il n'endommage
pas la nappe dont elles proviendraient, et ne porte pas
atteinte à des droits d'eau reconnus à des tiers. Il est
bien entendu que, dans ce cas, il déposera immédiatement
une demande régulière d'autorisation ou de concession,
concernant ces eaux. Cette faculté subsistera jusqu'à

ce qu'il soit statué sur ladite demande, conformément à

la procédure fixée par le e des Eaux en vigueur.
K

PES

Les ouvrages de captage (à l'exclusion des ouvrages

d'adduction] exécutés par 1e Titulaire en application

des autorisations visées ci-dessus, feront retour à

l'Etat sans in&

2mnité, tels

se trouvent lorsque

le Titulaire aura cessé de les utiliser.

Si les travaux de captage effectués par le Titulaire

donnent un débit supérieur besoins de celui-ci,

l'Autorité Concédante pourra requérir que le Titulaire
livre aux services publics la fraction du débit dont il
n'a pas l'utilisation, contre une juste indemnité cou-
vrant la quote-part de ses dépenses d'exploitation et

d'entretien des ouvrages hydrauliques.

En tout état de cause, l'Autorité Concédante pourra
requérir que le Titulaire assure gratuitement et pendant
toute la durée qu'il exploitera le captage autorisé,
l'alimentation des points d'eau publics, dans la limite
du dixième du débit de captage, une fois déduits les
débits réservés au profit de points d'eau publics pré-
existants, ou les débits réservés pour couvrir les droits

reconnus à des tiers.

Lorsque le Titulaire aura besoin d'assurer d'une manière
permanente l'alimentation de ses chantiers miniers ou de

ses installations annexes, et qu'il ne pourra obtenir que

ses besoins légitimes soient assurés d'une manière suffisante,
économique, durable et sûre, par un branchement sur un

point d'eau public existant (ou un réseau public de dis-
tribution d'eau), les deux Parties conviennent de 5e

concerter pour rechercher de quelle manière pourront

être satisfaits les besoins légitimes du Titulaire:

a) tant que les besoins exprimés par le Titulaire
restent inférieurs à mille mètres cubes (1.000 m°)
d'eau potable par jour, l'Autorité Concédante s'engage,
sous réserve des droits antérieurs reconnus à des

tiers où au profit de po sk eau publics préexistants
DNS
EN

free
AŸË ./..

et si elle ne veut pas (cu ne peut pas) exécuter
£

elle-même dans des délais satisfaisants les trava

ent de captages

de captage nouveaux où de développ

(ou réseaux publics} existants, à donner tout

facilités au Titulaire pour effectuer à ses frais les

captages et adductions nécessaires, dans les conditions

3

stipulées aux paragraphes 2 et 3 du présent ticle.

L'Autorité Concédante, le Titulaire entendu, et compte

tenu des données acquises par l'inventaire des

urces hydrauliques de la Tunisie, se réserve le
droit d'arbitrer équitablement les intérêts éventuelle-
ment opposés du Titulaire, des tiers utilisateurs et
des services publics, et de désigner le ou les emplace-
ments où le Titulaire obtiendra l'autorisation (ou la
concession) de captage; dans une zone couvrant le
périmètre du Permis Initial visé à l'Article 2,

plus une bande frontière d'une profondeur de cinquante
kilomètres (50 km) à partir dudit périmètre. Le choix
sera fait pour faire bénéficier le Titulaire des con-
ditions géographiques et économiques les plus favorables

possibles.

b) si les besoins permanents exprimés par le Titulaire
dépassent le débit de mille mètres cubes (1.000 m')
par jour, l'Autorité Concédante ne peut d'ores et déjà
s'engager à autoriser le Titulaire à capter un tel
débit dans la zone couverte par le Permis minier
initial plus la bande frontière d'une profondeur de

cinquante kilomètres visés à l'alinéa précédent.

Dans cette hypothèse, les deux Parties se concerteront
pour adopter toute mesure susceptible de satisfaire
les besoins légitimes du Titulaire, compte tenu, d'une

part, des données fournies par l'inventaire des

ressources hydrauiiques de la Tunisie et d'autre

part, de la politique générale suivie par l'Autorité

À hydrauliques.

- Le Titalaire s'engage à se soumettre à toutes les

règles et disciplines d'utii lui seraient

prescrites par l'Autcrité

concerne les eaux qu'il pourrait ca et qui

appartiendraient à un systère acuifère déjà catalogué

3
ces hydrau-

et identifié par l'inventaire

liques de la Tunisie.

e aboutissaient à

Titulair

Si, par contre, les forages
la découverte &G'un système aquifère nouveau, non encore
catalogué ni identifié par l'inventaire des ressources
hydrauliques, n'ayant pas de communication avec un

autre système aquifère déjè reconnu, l'Autorité Concé-
dante réserve au Titulaire une priorité pour l'attribution
des autorisations ou des concessions de captage dans

ledit système.

Néanmoins, il est bien entendu que cette priorité ne
3 saurait faire obstacle à l'intérêt général, ni s'étendre
au-delà des besoins légitimes des installations minières

et des installations annexes du Titulaire.

6 - Avant l'abandon de tout forage de recherche, l'administra-
tion pourra décider du captage par le Titulaire, de toute
nappe jugée exploitable, étant entendu que les dépenses

engagées de ce chef seront à la charge de l'Etat.

ARTICLE TRENTE-NEUF: Dispositions applicables aux voies ferrées

erte de ses chantiers miniers,

1 - Le Titulaire, pour la de

de ses pipe-lines, de ses dépôts et de ses postes

d'embarquement, pourra aménager à ses frais des embranche-
ments particuliers de voies ferrées se raccordant aux

réseaux ferrés d'intérêt général.

s Les projets d'exécution seront établis par le Titulaire
F3 en se conformant aux conditions de sécurité et aux
conditions techniques imposées aux réseaux tunisiens

d'intérêt général. Ils Seront approuvés par le Ministère
a

ellaire.

ompéte après enquête par

L'Autorité Concédante se réserve le droit de modifier

1es trac proposés par le Titulaire, pour tenir compte

äes résultats donnés par l'enquête parcellaire et pour
raccorder au plus court, selon les règles de l'art,
les installations du Titulaire avec les réseaux
d'intérêt général,

Si l'exploitation de l'embranchement particulier est
faite par le Titulaire, celui-ci se conformera aux
règles de sécurité qui sont appliquées aux réseaux

tunisiens d'intérêt général.

Les règlements d'exploitation seront approuvés par le

Ministère compétent.

L'Autorité Concédante se réserve le droit d'imposer

que l'exploitation de l'embranchement particulier soit
faite par un réseau d'intérêt général. Dans ce cas,

ledit réseau assumera la responsabilité et la charge
de l'entretien des voies de l'embranchement du

Titulaire.

Le matériel roulant, notamment les wagons-citernes,
eppartenant en propres au Titulaire, devra être d'un modèle

agréé par le service du contrôle des chemins de fer.

Il sera entretenu, aux frais du Titulaire, par le

réseau d'intérêt général sur lequel il circule.

Les tarifs appliqués seront ceux du tarif commun en

vigueur sur les réseaux d'intérêt général.

Il est précisé que le pétrole brut transporté en wagons-
citernes appartenant au Titulaire bénéficiera du

tarif "pondéreux".

JARANTE: Dispositions applicables aux installations

de chargement et de déchargement maritimes

Lorsque le Titulaire aura à résouûre un problème de

chargement où de déchargement maritime, les Parties

conviennent de se concerter pour arrêter d'un commun
accord les disrositions susceptibles de satisfaire

les besoins légitimes exprimés par le Titulaire.

Sauf cas exceptionnels, où la solution nettement la

plus économique serait d'aménager un tel poste de charge-
ment ou de déchargement en rade foraine, la préférence
sera donnée à toute solution comportant l'utilisation

d'un port ouvert au commerce.

Dans ce dernier cas, l'Autorité Concédante stipulant tant
en son nom propre qu'au nom de l'Office des Ports Nationaux
Tunisiens, s'engage à donner toute facilité au Titulaire,
dans les conditions prévues par la législation générale sur
la police des ports maritimes et par les règlements parti-
culiers des ports de commerce de la Tunisie, et sur un

pied d'égalité vis-à-vis des autres exploitants de sub-
stances minérales du second groupe, pour qu'il puisse

disposer:

- des plans d'eau du domaine public des ports;
— d'un nombre adéquat de postes d'accostage susceptibles

de recevoir sur ducs d'Albe, les navires-citernes usuels;
— des terres-pleins du domaine public des ports nécessaires

à l'aménagement d'installations de transit ou de stockage.

Les occupations du domaine public des ports seront placées

sous le régime des conventions dites "de taxe n° XIII".
Les péages, droits et taxes de port frappant le pétrole

et phosphates".

Si la solution adoptée cost celle d'un poste de chargement

ou s installations (y

déchargement en rade foraine, le

compris les pire-lines flottants) seront construites,

balisées et exploitées par le Titulaire ot à ses frais

sous le régime &@e l'autorisation occupation temporaire

aine public maritime.

s ct les règlements d'

“ploitation

e
seront approuvés pa le Ministère compétent sur propo-

sition du Titr

La redevance d'occupation du domaine public maritime pour
les autorisations de l'espèce sera calculée et liquidée
suivant les modalités et les tarifs communs appliqués par
l'Office des Ports Nationaux Tunisiens pour les conventions

de taxe n° XIII.

ARTICLE QUARANTE-ET-UN: Centrales thermiques

Les centrales thermiques brûlant du brut, du gaz ou

les sous-produits de l'extraction ne sont pas considérés
comme des dépendances légales de l'entreprise, sauf si
elles alimentent exclusivement les propres chantiers du

Ticulaire.,

En tout état de cause, les centrales thermiques et les
réseaux de distribution d'énergie installés par le
Titulaire pour ses propres besoins, seront assujettis à
toutes les réglementation età tous les contrôles appliqués
aux installations de production et de distribution

d'énergies similaires.

Si le Titulaire a un excédent de puissance sur ses besoins
propres, ses centrales thermiques devront alimenter en
énergie les agglomérations voisines. En outre, il devra
prévoir la possibilité d'aménager, aux frais de l'Autorité
Concédante, un sur-équipement plafonné à trente pour cent

(30%) de la puissance de chaque centrale. Cette énergie

SK

sera vend à s°n prix de revient à un organisme de

distribution € igné par l'Autorité Concédante.

ANTE-

Substances minérales autres que celles

du deuxième groupe

5i le Titulaire, à l'occasion de ses recherches où de ses

exploitations d'hvérocarbures, était amené à extraire des

substances minérales autres que celles du deuxième groupe,

ns pouvoir séparer l'extraction des hydrocarbures,
l'Autorité Concédante et le Titulaire se concerteront pour
examiner si lesdites substances minérales doivent être

séparées et conservées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de
séparer et de conserver les substances autres que celles
du deuxième groupe si leur séparation et leur conservation
constituaient des opérations trop onéreuses ou trop

difficiles.

ARTICLE QUARANTE-TROIS: Installations diverses

Ne seront pas considérées comme dépendances légales de

l'entreprise du Titulaire:

- les installations de traitement des hydrocarbures liquides

ou solides ou gazeux, en particulier les raffineries;

- les installations de toute nature produisant ou trans-
formant de l'énergie, dans la mesure où elles ne sont

pas destinées à l'usage exclusif du Titulaire;

- les installations de distribution au public de combustibles

liquides ou gazeux.

te

ar contre, seront considérées comme des dépendances légales
Ge l'entreprise du Titulaire les installations de première
préparation des hydrocarbures extraits, aménagées par lui

en vue de permettre le transport et la commercialisation
desdits hydrocarbures et notamment, les installations de

“&égazolinage" des gaz bruts.

TITRE V

IONS

SURVEILLANCE MINIERE ET

TICLE CUARANTE-COA'T Documentation fournie au Titulaire

par l'Autorité Concédante

: L'Autorité Concédante fournira au Titulaire la documentation

i se trouvera en sa possession et concernant:

- le cadastre et la topographie du pays;
- la géologie générale;
- l'hydrologie et l'inventaire des ressources hydrauliques;

- les mines.

Exception faite des renseignements ayant un caractère secret
&u point de vue de la Défense Nationale, ou des renseignements
fournis par les prospecteurs ou industriels privés à titre
confidentiel et dont la divulgation à des tiers ne peut être

faite sans l'assentiment exprès des intéressés.

ARTICLE QUARANTE-CINQ: Contrôle technique

Le Titulaire sera soumis à la surveillance de l'Autorité
Concédante suivant les dispositions prévues au Décret du
ter Janvier 1953 sur les Mines (notamment son Titre VIII),
complétées et précisées, comme il est dit aux Articles 46

à 66 ci-après.

ARTICLE QUARANTE-SIX: Application du Code des Eaux

Le Titulaire, tant pour ses travaux de recherche que pour ses
travaux d'exploitation, se conformera aux dispositions de la
législation tunisienne actuellement en viqaueur, concernant les
eaux du domaine public et pré
présent Cahier des Chareee

Le Tu \ nu
/

isées par les dispositions du

eaux qu'il pourrait découvrir au cours de 5@$s travaux

restent classées dans le domaine public. Elles ne sont sus-

ceptibles d'utilisation permanente, par lui, qu'en se conformant

ession prévue au Code

la procédure d'autorisation ou de co:

des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées
q

ères.

de l'Agriculture en vue de protéger les nappes aqui

Le Ministère de l'Agriculture se réserve le droit d'arrêter
ou d'interdire tout forage si les dispositions prises ne sont

pas susceptibles d'assurer la conservation des nappes artésiennes.

Le Titulaire sera tenu de communiquer au Service Hydraulique tous
les renseignements qu'il aura pu obtenir à l'occasion de ses
forages sur les nappes d'eau rencontrées par lui (position,
niveau statique, analyses, débit) dans les formes qui lui seront

prescrites par le Bureau de l'Inventaire des Ressources Hydrau-

liques.

ARTICLE QUARANTE-SEPT: Accès aux chantiers

L'Autorité Concédante pourra à tout moment, envoyer sur les
chantiers du Titulaire un agent qui aura libre accès à toutes

les installations et à leurs dépendances légales.

Cet agent pourra obtenir communication sur place, mais seulement
pendant les heures normales de travail, des pièces tenues sur

le chantier, énumérées au présent titre. Sur demande écrite

de l'Autorité Concédante, il pourra s'en faire délivrer une

copie certifiée conforme ou une photocopie.

il pourra, dans les mêmes conditions, s'assurer du progrès des
travaux, procéder aux mesures et jaugeages des hydrocarbures

et, d'une façon générale, vérifier que les droits et intérêts
DELTHES

NS

IZIT: Obligation de rendre compte des

ARTICLE QUARANTE

ritulaire adressera à l'Autorité Ccncédante, trente (30)

rs au moins avant le commencement Ges travaux

- le programme de prospection céophysique projeté, qui doit
comprendre une carte mettant en évidence le carroyage à
utiliser, ainsi que le nombre de kilomètres à couvrir et

la date approximative du commencerent des opérations;
- une copie des films des profils sismiques, dès que disponible;

- un rapport d'implantation concernant:

soit un forage de prospection;

soit un programme relatif à un ensemble de forages de

développement;
. soit un programme relatif à un ensemble de foraces d'études.

Le rapport d'implantation précisera:

- les dispositions envisagées pour alimentation en eau;
1 iisr t g l'ai tat

- l'emplacement du ou des forages projetés, défini par ses coor-

données géographiques, avec extrait de carte annexé;

- les objectifs recherchés par le forage, où l'ensemble des

forages;
- les prévisions géologiques relatives aux terrains traversés;

- le programme minimum des opérations de carottage et de contrôle

du ou àâes forages;
- la description sommaire du matériel employé;
- le programme envisagé pour les tubages;

- éventuellement, les procédés que le Titulaire compte utiliser

pour mettre en exploitation Le. où les forages. a

LE
1

RTICLE QUA

Carnet de foraue

:U

Le Titulaire fera tenir sur tout chantier de forage un carnet

paginé et paraphé, d'un modèle agréé par l'Autorité Concédante,

où seront notées 1 fur et à mesure des travaux, sans bianc ni

grattage, les conditions d'exécution de ces travaux, en parti-

culier:

- la nature et le diamètre de l'outil;
- l'avancement du forace;
- les paramètres du forage:

- la nature et la durée des manoeuvres et opérations spéciales
telles que carottage, alésage, changement d'outils, instru-

mentation;

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de

l'Autorité Concédante.

ARTICLE CINQUANTE: Surveillance géologique des forages

Le Titulaire sera tenu de faire surveiller chacun de ses
forages par son service géologique dont la composition et
la mission seront portées à la connaissance de l'Autorité

Concédante.

ARTICLE CINQUANTE-ET-UN: Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle

du forage, prévues dans le rapport d'implantation visé
à l'Article 48 ci-dessus, le Titulaire devra faire exé-
cuter toutes mesures appropriées, chaque fois que l'examen
des déblais de forage, ou les mesures de contrôle du
forage, laisseront présumer un changement important dans

la nature du terrain traversé.

2. Une collection de carottes et de déblais de forage inté-

ressants pour l'interprétatipunt forage sera constituée
RATES
Ô RC

EE

12 TESTER
/ Î ë mn Fi

*
jugeràa utile; ils seront mis par lui à la disposition
de l'Autorité Concédante au plus tard à l'expiration du

Permis.

Le Titulaire informera l'Autorité Concédante, avec un
délai suffisant pour qu'il puisse s'y faire représenter,
de toutes opérations importantes, telles que cimentation,

essais de fermeture d'eau, essais de mise en production.

Le Titulaire avisera l'Autorité Concédante de l'exécution

des opérations de carottage électrique.

Le Titulaire avisera l'Autorité Concédante de tout incident
grave susceptible de compromettre le travail d'un forage,
ou de modifier de façon notable les conditions de son

exécution.

Au moins une fois par mois, le Titulaire fournira à l'Auto-
rité Concédante une copie des rapports concernant les examens
faits sur les carottes et les déblais de forage, ainsi que
les opérations de forage, y compris les activités spéciales
mentionnées dans les deux premiers alinéas du paragraphe 3

du présent Article.

Sur demande de l'Autorité Concédante, le Titulaire sera
tenu de délivrer un deuxième exemplaire des rapports et

documents, si celui-ci est réclamé par le Service Hydraulique.

Réciproquement, l'Autorité Concédante devra faire connaître
au Titulaire, dans les délais d'un mois, les observations
qu'elle pourrait faire sur les rapports mentionnés au

premier alinéa du présent paragraphe.

En outre, l'Autorité Concédante adressera au Titulaire
copie de tous les rapports d'essais et d'analyses qu'elle
aura pu elle-même exécuter RÉAL, exécuter. SC

<

Ê ET

par le Titulaire, et tenue par lui, en un lieu convenu

à l'avance, & la disposition des acents de l'Autorité

iante ESur que ceux-ci puissent l'examiner,
Le Titulaire aura le droit par priorité de prélever sur
les carottes et les déblais de forages les échantillons
dont il aura besoin pour effectuer, où faire effectuer,

des analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi
opéré ne portera que sur une fraction de carottes et
déblais correspondant à une même caractéristique, de
telle manière que le reste de l'échantillon puisse
demeurer dans la collection et être examiné par les

agents de l'Autorité Concédante.

A défaut, et sauf impossibilité, l'échantillon unique
ne sera prélevé qu'après avoir été examiné par un repré-

sentant qualifié de l'Autorité Concédante.

Dans le cas où cet examen préalable serait impossible,
un compte rendu spécial en sera fait à l'Autorité Concé-

dante.

En outre, si l'échantillon unique n'a pas été détruit,
il sera réintégré dans la collection, par le Titulaire
ou par l'Autorité Concédante après avoir subi les examens

où analyses.

Le Titulaire conservera soigneusement le reste des déblais
et carottes pour que l'Autorité Concédante puisse à son
tour prélever des échantillons pour sa collection et ses

propres examens et analyses.

Toutes les carottes et tous les déblais de foraces aui

resteront après les prises d'échantillons visées ci-dessus

el d'activités

ICLE CINQUANTE

Titulaire adressera chaque mois à l'Autorité Concédante

rapport d'activités couvrant:

äl les étud hèses, interprétations géologiques et

géophysiques avec les cartes y afférentes;

l'avancement réalisé, les observations faites et les

sous réserve

résultats obtenus par tous

de ce qui est stipulé à l'Article

"ROIS: Arrêt d'un forage

ARTICLE CINQUANTE

Sauf en ce qui concerne les forages groupés visés à l'Article
55 ci-après, le Titulaire ne pourra arrêter définitivement un

forage qu'après en avoir avisé l'Autorité Concédante.

Sauf circonstances particulières, cet avis devra être donné

au moins soixante-douze (72) heures à l'avance.

Il devra faire connaître, s'il s'agit d'un abandon de forage,
les mesures envisagées pour éviter les risques qui pourraient
en résulter tant pour les gîtes d'hydrocarbures que pour les

nappes aquifères.

Le Titulaire sera tenu de prendre toutes mesures appropriées
concertées avec l'Autorité Concédante après consultation
éventuelle du Service Hydraulique, pour éviter la déperdition

dans les terrains des nappes d'hydrocarbures, de gaz ou d'eau.

Toutefois, si l'Autorité Concédante n'a pas fait connaître ses
observations dans les soixante-douze (72) heures qui suivront
le dépôt de l'avis de l'arrêt du forage, le programme de bou-

chage proposé par le Titulaire sera censé avoir été accepté.

ARTICLE CINQUANTE-QUATRE: Compte rendu de fin de forage

Tai

um de trois (3) mois apr
Lrospoction, ou d'un forage isolé

srogrammes d'ensemble visés à l'Ar

semble dit "compte rendu de fin de

prendr

mpte rendu de fin de forage

une copie du profil complet dudit foracce, donnant la coupe

des terrains traversés, les obs É s ures faites

pendant le forage, le plan des tubage
puits, les fermetures d'eau effectuées
les diagraphies électriques et les ré

mise en production;

ent

géophysiques

un rapport qui contiendra les renseigne

et géologiques originaux, propriété du Titulaire et pro-

venant des études faites par lui en Tunisie, se référant
directement à la structure géologique sur laquelle le

forage est situé.

Si la structure en cause n'est pas définie avec précision
par les données acquises, les renseignements ci-dessus se
référeront directement à un carré dont le centre est le
forage en question, et dont les côtés sont des segments
orientés Nord-Sud et Est-Ouest, mesurant dix kilomètres

: (10 km) de longueur.

Après l'achèvement d'un forage de développement, le Titu-
laire fournira seulement les renseignements indiqués à

l'alinéa a) ci-dessus.

ARTICLE CINQUANTE-CINQ: Dispositions particulières applicables

ii aux groupes de forage d'étude ou de

développement

Sont modifiées, comme il est dit ci-après, les dispositions des

Ë Articles 48, 49, 52, 53, 54 ci-dessus, pour ce qui concerne

+ les forages d'étude entrepris soit en série, soit isolément,

N en vue d'obtenir seulement des renseignements d'ordre géologique
ou géophysique, ou encore pour ce qui concerne les forages de

développ ent entrepris en série L SE Ce zone <
emen P Fe .
PE À sens é LS

AA ./.

5. Pendant l'exécution des travaux visés dans le programme
dont il est q ci-dessus, e Titulaire: fournira,
au moins tous les rois, à l'Autorité Concédante,et au
Service Hydraulique le cas échéant, un rapport sur la
marche des travaux, exposant pour chaque forage:

a) son emplacement exact, défini par ses coordonnées
géographiques;

b)] sa profondeur totale;

c) les formations géologiques rencontrées;

d) les mesures prises pour protéger les couches contenant
de l'eau ou des hydrocarbures;

e) les mesures prises lors de l'abandon;

f) le cas échéant, la profondeur et la description des

couches contenant les hydrocarbures;

g) s'il y a lieu, les résultats des essais faits sur les

nappes d'eau ou d'hydrocarbures.

4. Dans le cas des forages de développement, le Titulaire,
s'il entend faire un essai sur une nappe d'hydrocarbures,
en informera l'Autorité Concédante au moins vingt-quatre

(24) heures avant le commencement de l'essai, sauf circons-

tances particulières. Il agira de même vis-à-vis du Service

Hydraulique pour les essais projetés sur les nappes aquifères

5. Après achèvement des travaux prévus au programme, un compte
rendu d'ensemble sera adressé à l'Autorité Concédante dans
: les conditions fixées à l'Article 54 ci-dessus. Ce compte
rendu présentera une synthèse de tous les résultats obtenus
pour l'ensemble des forages exécutés au titre du programme.
Il rapportera, pour chacun des forages qui dépassent une
profondeur äe cinquante (50) mètres, les coupes et rensei-

gnements visés à l'alinéa a) du même Article 54.

Les renseignements prévus à l'alinéa b) de l'Article 54

F ne seront pas exigés pour les forages de développement

Les dispositions des Articles 50 et 5i seront applicables

aux forages visés au présent Article. Toutefois, la cons-

titution des collections visées à l'Article 51 sera simplifiée

au maximum, @t limitée à la conservation des échantillons
nécessaires pour la bonne interprétation des résultats des

forages.

TICLE CINQUANTE-SIX: Essais des forages

w

Si, au cours d'un forage, le Titulaire juge nécessaire
d'effectuer un essai sur une couche de terrain qu'il croit
susceptible de produire des hydrocarbures, il en avisera
l'Autorité Concédante au moins vingt-quatre (24) heures

avant de commencer un tel essai.

Le Titulaire agira de même vis-à-vis du Service Hydraulique
pour les essais qu'il jugerait nécessaire d'effectuer sur

les couches présumées aquifères.

Le Titulaire n'aura pas contrevenu aux obligations résultant
pour lui du paragraphe précédent, si, du fait de circonstances
imprévisibles et indépendantes de sa volonté, ou du fait de
l'absence ou de l'éloignement du représentant qualifié de
l'Autorité Concédante ou du Service Hydraulique, il n'avait

pu aviser ce dernier dans le délai prescrit.

De même, si l'outil de la sonde pénètre inopinément dans
une couche de terrain présumé contenir de l'eau ou des
hydrocarbures, et nécessitant un essai immédiat, le délai

de préavis sera réduit à six (6) heures.

De même, le Titulaire pourra effectuer toutes opérations

ou essais nécessaires sans attendre l'arrivée du représentant
qualifié de l'Autorité Concédante ou du Service Hydraulique,
en cas d'urgence, et lorsque l'observation stricte des délais
de préavis risquerait de compromettre la sécurité ou le

succès du forage en cours. Tel est le cas, notamment des

./..

"Drill Stem Test".

mn

Dans les cas exceptionnels visés au présent paragraphe,
le représentant qualifié du Titulaire devra s'efforcer

de prévenir immédiatement le représentant de l'Autorité

Service Hydraulique selon le cas, par

Concédante ou

plus rapides qui seraient à sa disposition.

les moyens le

En outre, le Titulaire en adresscra dans les trois (3)
jours un compte rendu écrit et circonstancié à l'Autorité

Concédante justifiant en particulier les raisons qui l'ont

er les dél de préavis.

empêché d'ob:

En dehors des exceptions prévues aux paragraphes 4, 5, 7
ci-après du présent Article, l'initiative de décider d'en-
treprendre ou de renouveler un essai appartiendra au

Titulaire.

Pendant l'exécution d'un forage, et à la demande du repré-
sentant dûment qualifié du service intéressé, le Titulaire
sera tenu de faire l'essai de toute couche de terrain
susceptible de contenir des hydrocarbures ou de l'eau;

à la condition, toutefois, qu'un tel essai puisse être

exécuté:

a) sans qu'il nuise à la marche normale des propres travaux

du Titulaire;
b) sans occasionner des dépenses anormales pour le Titulaire;

c} sans compromettre les travaux ou le matériel, ni mettre

en danger le personnel du Titulaire.

Si le Titulaire se propose de boucher une partie quelconque
d'un "forage de prospection", et en même temps qu'il adressera
à l'Autorité Concédante l'avis mentionné à l'Article 53 ci-
dessus, il fera connaître audit service, outre le procédé
qu'il compte utiliser pour boucher le forage où la partie

du forage, la manière suivant laquelle il se propose d'es-
sayer toute couche intéressée par le plan de bouchage, et

susceptible de contenir des hydrocarbures. 17

FAN
SECTE
LE 5
FT :

a} Dans le âélai de soixarnte-douze (72) heures fixé à
l'Article 53, l'Autorité Concédante devra faire ccn-

> au Titulaire, en même temps que sa réponse

concernant le plan de bouchac son avis sur les essais

proposés par le Titulaire; ii désire, ou non,

écution d'

l'es

sais autres «ue ceux envisagés par

le Titulaire.

Le Titulaire sera tenu d'exécuter les essais ainsi

demandés par l'Autorité Concédante, dans la mesure où

ils s'avèreront réalisables du point de vue technique.

Si l'un des essais prévus ci-dessus est considéré, au
moment de son exécution, comme non satisfaisant par le
réprésentant dûment qualifié de l'Autorité Concédante,
et si ce représentant le demande, ledit essai, sauf
impossibilité technique, sera prolongé dans les limites

raisonnables, ou immédiatement recommencé.

Cependant, dans aucune circonstance, le Titulaire ne
sera tenu d'exécuter ou de tenter plus de trois (3)

fois l'essai er question, à moins qu'il n'y consente.

b) Dans le cas où l'exécution, ou la répétition de l'un
des essais effectués comme il est dit à l'alinéa pré-
cédent, sur la demande du représentant de l'Autorité
Concédante, et malgré l'avis contraire du représentant
du Titulaire, occasionnerait au Titulaire une perte ou
une dépense, une telle perte ou dépense serait à la

charge:

- du Titulaire, si ledit essai révèle une capacité de
production égale ou supérieure aux quantités indiquées

à l'Article 11 du présent Cahier des Charges;

ia

- de l'Autorité Concédante, si la capacité de production

révélée par un tel essai est inférieure aux quantités

: x : : LL .
! > mentionnées à l'Article 1 ci-dessus; #5 ES

- des deux Parties, par moitié si l'essai en question,

sans constituer une découverte a

11, donnait des résultats supéri

visées à l'Article 13
Toutefois, lorsque l'essai complérentaire est demandé
par l'Autorité Concédante en vue d'obtenir des résultats
supérieurs aux quantités indiquées à l'Article 11, alors

qu'un essai précédent sur la même couche de terrain a

déjà donné une découverte au sens de l'Article 13, les
pertes ou dépenses resteront entièrement à la charge de

l'Autorité Concédante, en cas d'échec.

c) Dans les quarante-huit (48) heures qui suivront l'achè-
vement de l'ensemble des essais prévus au présent para-
graphe, l'Autorité Concédante donnera par écrit au
Titulaire son accord sur les résultats obtenus par lesdits
essais. En même temps, elle donnera son consentement,

5 suivant le cas, soit à l'abandon définitif du forage,
ee soit à sa poursuite et à son complet achèvement en vue

de le transformer en puits productif d'hydrocarbures.

Faute d'avoir donné un accord écrit dans le délai de
quarante-huit (48) heures sus-indiqué, l'Autorité Concé-
dante sera censée avoir accepté les décisions prises par
le Titulaire.

a) Dans le cas où l'on envisagerait d'abandonner le forage
et où aucun essai n'aurait été demandé, ni par l'Autorité
Concédante, ni par le Titulaire, l'approbation par l'Auto-
rité Concédante d'un plan de bouchage du forage, équivaut
à la reconnaissance formelle par l'Autorité Concédante
du fait que le forage n'a pas découvert des hydrocarbures
au sens de l'Article 11 du présent Cahier des Charges.

e) Tout essai cherchant à prouver l'existence d'une découverte

au sens des Articles 11 et 13 ci-dessus, sera toujours
effectué dans les conditions prévues auxdits Articles,
contradictoirement, en présence des représentants qua-

ifiés l'Autorité Concéda 4 gd i .
lifiés de PEN Titulaire NN
ET

Re]

Lorsqu'au cours d'un “forage de développement", on pourra

légitimement supposer l'existence d'un gisement d'hyéro-

carbures suffisamment important et non encore reconnu,

le Titulaire sera tenu, dans les

cinq années qui

suivront, de procéder à tous essais techniquement utiles

pour compléter la reconnaissance de ce gisement,

ration de ce délai, l'Autorité Concédante pourra,

le cas

héant, faire jouer les dispositions prévues aux

alinéas a) et b}) du paragraphe 5 du présent Article.

Si l'Autorité Concédante estime que l'un des forages faits
par le Titulaire a rencontré une couche de terrain sur
laquelle aurait pu être définie une découverte au sens de
l'Article 11, mais que, pour une raison quelconque, cette
couche n'a pas été soumise à des essais adéquats, l'Autorité
Concédante pourra requérir du Titulaire qu'il exécute un
autre forage dans le voisinage immédiat du premier, aux

fins d'accomplir l'essai envisagé.

Le forage et les essais seront faits dans les conditions

suivantes:

a) pour le forage de ce puits, le Titulaire ne pourra
pas être requis d'utiliser du matériel, du personnel,
ou des approvisionnements qui seraient essentiels à

la réalisation de son programme général;

b) les dépenses du forage et des essais seront imputées
suivant les dispositions prévues dans l'alinéa b}) du

paragraphe 5 du présent Article;

c) les essais seront faits suivant les spécifications de
ne

l'Article 11.

tPICLE CINQUANTE

annuel d'activités

Titulaire & cent dt avant le ler Avril de
chaque année, un compte de son activité perdant
L'année grégorienne pr

Ce compte rendu indiquera les ultats obtenus pendant

l'année considérée, ainsi que les dépenses de prospection et

d'exploitation encagées par le Titulaire. ïl f

ra connaître,
en outre, un programme provisoire d'activités pour l'année

suivante.

Il sera établi dans les formes qui seront concertées à l'avance

entre l'Autorité Concédante et le Titulaire.

ARTICLE CINQUANTE-HUIT: Exploitation méthodique d'un gisement

1. Toute exploitation régulière devra être conduite suivant
ur plan méthodique s'appliquant à un gisement, ou à un

ensemble de gisements productifs.

2. Un mois au moins avant de commencer l'exploitation régulière
d'un gisement, le Titulaire devra porter à la connaissance
de l'Autorité Concédante, le programme des dispositions

envisagées par lui pour cette exploitation.

Toutefois, certains forages pourront être préalablement

mis et maintenus en exploitation continue, en vue de réunir
les éléments d'appréciation jugés nécessaires pour l'étabiis-
sement du programme, ou en vue d'alimenter les installations
de forage; à moins que l'Autorité Concédante n'estime que
cette pratique risque de compromettre l'exploitation ulté-
rieure, notamment en provoquant des appeis d'eau et de gaz

préjudiciables à une bonne exploitation.

3. Dans les puits produisant des hydrocarbures liquides, les
pertes de gaz devront être aussi réduites que possible, dans
la mesure où le permettront les circonstances, et la nécessité
d'aboutir à une production efficiente et économique pour les

1 liquides. Dans les puits ne

ac laisser ces Dbiter hors du circuit

d'utilisation, sauf pendant les opérations de forage et

de nise on production, et pendant les essais de pro

. Le programme d'exploitation énoncera, avec tou

isions utiles, les méthodes choisies dans l'ob;

rbures conten

la récupération optimum des hyäroc

gisements, et notamment avec la meilleure utilisation de

Des dérogations à la règle ci-dessus pourront être accordées
par l'Autorité Concédante à la demande du Titulaire, si celui-
ci fait la preuve que des circonstances exceptionnelles

rendent son application impraticable.

Toute modification importante apportée aux dispositions du

ut

programme primitif sera immédiatement portée à la connaissance

de l'Autorité Concédante.

ARTICLE CINQUANTE-NEUF: Contrôle des forages productifs

Le Titulaire disposera sur chaque forage, ou chaque groupe de
forages productifs, des appareils permettant de suivre réguliè-
rement, d'une manière non équivoque, et conforme aux usages
suivis par l'industrie du pétrole et du gaz, les conditions
relatives à ses opérations de production, ainsi que les varia-

tions de longue et de courte durée de ces conditions.

Tous les documents concernant ces contrôles seront à la dispo-
sition de l'Autorité Concédante. Sur demande de celle-ci, le

Titulaire lui en fournira des copies certifiées conformes ou

des photocopies.

ARTICLE SOIKANTE: Reconnaissance et conservation des gisements

Le Titulaire, en accord avec l'Autorité Concédante, exécutera
les opérations, mesures ou essais nécessaires pour reconnaître
le gîte, et pour éviter dans la plus large mesure du possible

le gaspillage des ressources d'hy Ca

LI tiendra à jour les relcvés, diagrammes et cartes qui

seraient utiles pour cet objet.

Le ‘Titulaire pourra être ra par l'Autorité Concédante
à l'observation des règles de l'art. En particulier, il sera
zenu de récler et éventuellement de réduire le débit des

orages, de façon que l'évolution régulière du gisement ne

soit pas troublée.

ARTICLE SOIXANTE-ET-

Coordination des recherches et des

Si,

exploitations faites dans un même

gisement par plusieurs exploitants

différents

selon toute apparence, un même gisement s'étend sur les

périmètres de plusieurs concessions distinctes attribuées à

des bénéficiaires différents, le Titulaire s'engage à conduire

ses

qui

recherches et son exploitation sur la partie du gisement

le concerne, en se conformant à un pian d'ensemble.

Ce plan sera établi dans les conditions définies ci-après:

1.

L'Autorité Concédante invitera chacun des Titulaires inté-
ressés par un même gisement à se concerter pour établir un
plan unique de recherches et d'exploitation applicable à

la totalité dudit gisement.

Ce plan précisera, en outre, si nécessaire, les bases
suivant lesquelles les hydrocarbures extraits seront ré-

partis entre les Titulaires.

Il précisera, le cas échéant, les modalités suivant les-
quelles sera désigné un "Comité de Coordination", chargé

de diriger les recherches et l'exploitation en commun.

L'Autorité Concédante pourra 5e faire représenter aux

séances dudit Comité.

À défaut d'un accord amiable entre les intéressés, intervenu

l'invitaticz

dans les quatrz-vingt-dix (90) jours à partir à
faite par l'Autorité Concédante, ceux-ci seront tenus de

torité Concédante leurs plans individuels

présenter à l'A

de recherches ou d'exploitation.

L'autorité Concédante proposera à la décision du Ministre
de l'Economie Nationale un arbitrage portant sur le plan

unique de recherches ou d'exploitation, les bases de répar-

tition des hydrocarbures, et la création éventuelle d'un
Comité de Coordination.
3. Sauf s'il en résultait un préjudice grave pour l'un des

Titulaires intéressés, la décision arbitrale devra essayer

de se rapprocher le plus possible des propositions qui
seraient faites par un Titulaire (où un groupe de Titulaires)
représentant au moins les trois quarts des intérêts en cause,

en tenant compte notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera
faite sur la base des données acquises concernant ie gisement

au moment où sera rendue la décision arbitrale.

Le plan de coordination pourra être révisé à l'initiative

de l'une quelconque des Parties intéressées, ou du Ministère
de l'Economie Nationale si les progrès obtenus ultérieurement
dans la connaissance du gisement amenaient à modifier l'ap-
préciation des intérêts en présence et des réserves en

place.
4. Les intéressés seront tenus de se conformer aux décisions
S# arbitrales du Ministre de l'Economie Nationale dès qu'elles

leur auront été notifiées,.

ARTICLE SOIXANTE-DEUX: Obligation générale de communiquer les

documents

Le Titulaire sera tenu de fournir à l'Autorité Concédante, sur

fs.
ï

D

au présent titre, les

le

La

ronsoignements statistiques concernant l'extraction, la prépa-
ration, et éventuellenent, 2 stockage ct les mouvements des

Erdrocarbures extraits de ses recherches ct de ses exploitations,

personnel, les 5to

de matériel et de matières prenières,

238 cor ides et 12:

importations de matériel, ainsi que i

conforme

pics certifiées

(où photocopics) des pièces telles

jue cartes, plans, enregistrements, relevés, extraits de registre

ca de corpte rendu,

ttant de justifier les renseignements

TROIS: Unités de mesures

TICLE SOIXAN!

Les renseignements, chiffres, relevés, cartes et plans, seront
fournis à l'Autorité Concédante en utilisant les unités de

nésures ou les échelles agréées par l'Autorité Concédante.
Toutefois, à l'intérieur des services du Titulaire, le système
anglais de numération pourra être utilisé sous réserve de

donner les conversions correspondantes en système métrique.

ARTICLE SOIXANTE-QUATRE : Cartes et plans

1. Les cartes et plans seront fournis par le Titulaire en
utilisant ies fonds de cartes ou de plans du Service
Topographique Tunisien, où en utilisant les fonds de cartes
ou de plans établis par d'autres services topographiques,

mais agréés par l'Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec
l'Autorité Concédante et le Service Topographique, ils
pourront être établis par les soins et aux frais du Titulaire
aux échelles et suivant les procédés qui paraîtront les mieux

adaptés à l'objet cherché.

115 seront, dans tous les cas, rattachés aux réseaux de

triangulation et de nivellement généraux de la Tunisie.
42 ve

D
/Ë

i'Autorité Concédante

li Titulaire se concerteront pour

iner dans quelles ca ce dernicr pourra

déte

des travaux de levé

cartographie, photogra

aérie 5, restitutions

riques, etc...., ce qui

serait nécessaire pour les besoins de ses recherches où de

loitations.

ses

Si le Titulaire confie lesdits travaux à des entrepreneurs

autres que le Service Topographi

ie Tunisien, le Titulaire

sera tenu d'assurer la liaison avec le $

vice Topographique
Tunisien, de telle manière que les levés faits par Ses agents

minutes, soient commu-

ou $5es entrepreneurs, et leurs pièc

niqués au Service Topographique Tunisien, et puissent être

utilisés par ce dernier,
Le Titulaire remettra au Service Topographique Tunisien
deux tirages des photos aériennes levées par lui, ou pour

son compte.

3. L'Autorité Concédante s'engage, dans la limite des res-

trictions ct servitudes imposées par la Défense Nationale,

à donner au Titulaire toutes autorisations de parcours et

toutes autorisations de survol d'aéronefs, où de prises de

vues aériennes, lui permettant d'exécuter les travaux topo-

graphiques en question.

ARTICLE SOIXANTE-CINQ: Bornages, rattachement aux réseaux du

Service Topographique

Les zones couvertes par le Permis de recherches, ou par les
concessions, seront délimitées à la demande du Titulaire et

à ses frais par le Service Topographique Tunisien.

L'Autorité Concédante s'engage à mettre ce service à la dis-
position du Titulaire pour tous les travaux topographiques
de délimitation et de bornage qui paraîtraient nécessaires,

suivant les tarifs en

V4

calculées dans le

coordonnées

1e Serv opograprique Tunisien pour la région

5

sornets sur le terrai

matérialisation du bornage

contestations survenaient avec des tiers.

sera faite que si

lantation des bornes sera confiée au Service

ans ce cas, l'in

Zopographique.

Dans le cas des zones situées sur Le domaine public maritime,

la matérialisation des limites ne sera imposée qu'autant qu'un
tel bornage paraîtrait indispensable, et dars la limite de la

possibilité de réalisation d'un balisage en mer.

: Caractère confidentiel des documents

ARTICLE SOIXANTE-S

fournis par le Titulaire

H Sous les réserves énoncées ci-après, les documents fournis
par le Titulaire en application de la législation minière

et du présent Cahier des Charges seront considérés comme
confidentiels. Ils ne pourront être communiqués à des
tiers, ou publiés, sans l'autorisation expresse du Titulaire.
Cependant, tous les renseignements relatifs aux puits situés
sur les surfaces abandonnées et notamment toutes les dia-
graphies électriques, diagraphies neutron, diagraphies
soniques, prospection pendagemètre, diagraäaphies de densité,
et tous autres enregistrements et prospections exécutés ou
renseignements recueillis, ne resteront confidentiels que
pendant un délai de deux (2) ans, à compter de la date de

l'abandon.

°4 2. Toutefois, sont exceptés de la règle précédente:

- les renseignements statistiques globaux, autres que ceux
concernant les contrats commerciaux du Titulaire, tant à

l'importation qu'à l'exportation;

- les documents concernant la géologie générale;

- les documents concernant l'inventaire des ressources

/ hydrauliques.

Ces derniers renseignements pourront être communiqués à

des £icrs où és par l'Autorité Concédante, où par

le 1a

ique, 50

seule réserve que soit

indiqué le nom äu Titulai qui les a fournis
4 1

Au cas où le Titui

derait à l'abandon du Permis,
tel que prévu par le Cahier des Charges, le Titulaire sera

tenu de fournir à l'Autorité Concédante toutes les données

de géophysique qu'il aura recueillies ainsi que leurs inter-

prétations.

ARTICLE SOIXANTE-SEPT: Définition des forages d'études, de

prospection, d'appréciation et de

développement

Les termes "forages d'études", "forages de prospection", "forages
d'appréciation" et "forages de développement", tels qu'ils ap-
paraissent dans le présent Cahier des Charges, et particulièrement
aux Articles 48, 54, 55 et 56 ci-dessus, doivent s'entendre dans
le sens suivant:

a) Forage d'études: tous les forages effectués dans un objet de
recherche géologique ou géophysique, à main ou mécaniquement,
avec où sans tubage, généralement en série, mais pouvant aussi
bien être isolés;

b) Forage de prospection: forages mécaniques effectués dans

l'objet de découvrir des hydrocarbures liquides où du gaz;

c) Forage d'appréciation: forages effectués après une découverte

qui permettent de définir l'extension, la continuité et l'ex-

ploitabilité d'un réservoir;

d) Forage de développement: tous les forages aménagés et/ou
effectués dans le but d'expleéEs

4

(32

Ûn réservoir identifié.

L/
IT: Droit 2référentiel Qu Titulai

cas de nouvelles concessions

ration d'une quelconque concession du Titulaire,

é Concédante s'engage à donner au Titulaire un droit

préférentiel pour l'attribution éventuelle d'une nouvelle con-

ssion sur la surface considérée aux clauses et conditions qui
pourront être fixées alors d'un commun accord. Ce droit préfé-
rentiel comprend l'engagement de la part de l'Autorité Concédante
de ne pas attribuer une nouvelle concession à un tiers sans avoir
préalablement offert au Titulaire de la lui attribuer, aux mêmes
clauses et conditions que celles que l'Autorité Concédante sera
prête à consentir audit tiers. A cet effect, avant la fin &e la
cinquième année précédant l'expiration de la concession,
l'autorité Concédante décidera si elle désire attribuer une

nouvelle concession sur là surface considérée, et notifiera

sa décision au Titulaire par lettre recommandée.

Si une nouvelle concession est attribuée au Titulaire, les
dispositions des Articles 71, 72, 74, 75 et 76 ci-dessous
pourront cesser d'être applicables en totalité ou partiel-
lement, conformément aux conditions qui seront précisées
dans là Convention et le Cahier des Charges afférents à la

nouvelle concession.

ARTICLE SOIXANTE-NEUF: Obligation de posséder en propre et de

maintenir en bon état les ouvrages re-

venant à l'Autorité Concédante

Le Titulaire sera tenu de posséder en toute propriété et de

maintenir en bon état d'entrefg#pniykes bâtiments, ouvrages,
at g
L ovrE

toute nature qui doivent

raichines,

aire gratuitement retour à

itorité Concédante à la fin
sion, par application de l'Ar

ticle 71

la conces

iier des Charg

l pourra, à son ch , Soit acquérir les térrains, soit

rendre en location, soit les utiliser sous le régime de

l'occupation temporair

toutes les locations

Les baux où contrats relatifs

pations de terrains devrent comporter une clause réservant
expressément à l'Autorité Concédante la faculté de se substituer

au tulaire, soit en cas de renonciation ou de déchéance de la

concession, soit si l'expiration de la concession doit survenir

au coùrs de la durée du contrat. Il en sera de même pour tous

les contrats de fourniture d'énergie ou d'eau, ou de transports

spéciaux concernant les hydrocarbures en vrac.
Un état des lieux et un inventaire des biens visés au présent
Article, seront dressés contradictoirement dans les six (6)

mois qui suivront la notification du refus de la prolongation.

Responsabilité de l'Autorité Concédante

ARTICLE SOIXANTE-DI}

vis-à-vis des tiers après la reprise de
la

ncession

© L'Autorité Concédante sera responsable vis-à-vis des tiers
des indemnités où réparations dues pour les dégâts de surface
se manifestant après qu'elle aura repris la concession pour
quelque cause que ce soit, sauf recours, pendant un délai de

cinq (5) ans à dater de la reprise, s'il y a lieu, contre le

Titulaire, à raison des travaux exécutés par lui.

: Retour à l'Autorité Concédante des

ARTICLE SOIXANTE-ET-ONZ
: installations du Titulaire en fin

de concession par arrivée au terme

1.  Feront retour à l'Autorité Concédante à la fin de la con-

cession par arrivée au terme, les installations limitativement

énumérées ci-après, à condition quelles se trouvent à

SK

et qu'elles
marche courante

conces

à la

la

nsables

au

L'intérieur
soient à cette épo
de cette concession:
a) Les terrai acquis par le Titula
b) les droits à bail, ou à tion temporaire que détient
le ‘itulaire;
puits, sonéage et tous travaux minicrs établis à
bâtiments correspondan
les adductions d'eau (y

1es
demeure, les
les routes et pistes d'accès,
captages et les installations de pompage)
(y compris les postes
les moyens

à usage

d)
les lignes de transport d'énergie

compris le
de transformation, de coupure et de comptage),
de télécommunication appartenant en propre au Titulaire;
n propre au Titulaire,
les habitations destinées au
; les âroits

e) les bâtiments appartenant
de bureaux où de magasins;
logement du personnel affecté à l'exploitation;
à bail ou à occupation que le Titulaire peut détenir sur
i et utilisés par

des bâtiments appartenant à des tiers,
lui aux fins ci-dessus;
les embranchements particuliers de voies ferrées desser-
du Titulaire, ou les raccordant au
les moyens divers de transports
les instailations

£
vant les chantiers

réseau d'intérêt général
g) lesimachines, les moteurs,
{y compris les pipelines de collecte),
(y compris les installations de stockage sur
les installations de prépa-
mesure où celles-ci sont

de stockage
les champs de production},
ration des gaz bruts (dans la
indispensables pour permettre la manutention et le trans-
outils et engins de

port de ces gaz); les appareils,
toute nature, les bâtiments correspondants.
Il est cependant entendu que les installations entrant
dans les catégories limitativement énumérées ci-dessus
si, bien que

l'Autorité Concédante,

fine cette concession

feront retour à
situées à l'extérieur du périmètre de la concession,
elles sont à cette époque indispensables à la marche

courante de cette concesÿe

»
seulement

-. Hi des installations devant faire €

te dans 1

concé conditions indiq au pré

ou utiles, en totalité

Article, étaient nécessair

ions

en partie, à

du Titulaire en cours de validité, les conditions dans les-

es en conm

quelles ces installations seraient utilis
dans la proportion des besoins respectifs du Titulaire et

de l'Avtorité Concédante seront arrêté

avant leur remise à l'Autorité Concédante. En pareil cas,
l'astreinte visée à l'Article 73 ci-dessous n'aura d'cffet

qu'à partir de la conclusion de cet accord.

Réciproquement, il en sera de même pour les installations
du Titulaire ne faisant pas retour à l'Autorité Concédante
et dont l'usage serait indispensable à celle-ci pour la marche

courante de l'exploitation de la concession reprise par elle.

3. Les installations visées ci-dessus seront remises gratui-
tement à l'Autorité Concédante dans l'état où elles se
trouveront le jour de l'expiration de la concession, si
elles ont été achetées ou aménagées avant la dixième (10)

année qui précède le terme de la concession.

ARTICLE SOIXANTE-DOUZE: Retour à l'Autorité Concédante des

installations faites dans les dix (10)

dernières années de la concession

Les installations visées au paragraphe 1 de l'Article 71 qui
auront pu être aménagées ou achetées par le Titulaire dans

les dix (10) dernières années de la concession pour l'exploi-
tation de cette concession seront remises à l'Autorité Concédante
contre paiement de leur valeur estimée à dire d'expert, compte
tenu de l'état où elles se trouveront et dans les conditions

définies ci-après.

1. Pendant les dix (10) dernières années de la concession, le
Titulaire ouvrira pour les travaux de premier établissement

où seront portés ceux

exécutés par lui un "Registre à
6°
“
de ces travaux dont il pourra demander le rachat par

l'Autorité Concédante en concession et à dire

d'expert, en lication premier alinéa du présent

article.

Le Titulaire

vra, avant premier Avril de chaque année,

soumettre à l'Autorité Concédante le projet de tous les

travaux de prenier établissement qu'il a l'intention d'ef-

fectuer au cours de l'année suivante, et qu'il propose de

jal, L'

porter au Registre Sp ‘utorité Concédante aura,
toutefois, la faculté de prolonger au-delà du premier Avril,
le délai imparti au Titulaire pour la présentation de ce

projet de travaux.

Faute par l'Autorité Concédante d'avoir fait connaître sa
décision dans un délai de quatre (4) mois, après réception
par elle du projet présenté par le Titulaire, l'admission

des travaux au Registre Suécial sera réputée agréée.

L'Autorité Concédante examinera dans quelle mesure les
travaux projetés constituent bien des travaux de premier
établissement, et s'ils présentent de l'intérêt pour l'ex-

ploitation présente ou future.

Elle se réserve le droit de ne pas admettre les travaux
proposés par le Titulaire, ou d'enréduire le programme,
si elle estime que la proposition du Titulaire dépasse

les besoins de l'exploitation de la concession.

Li Elle notifiera sa décision au Titulaire. Celui-ci sera
admis à porter au Registre Spécial les travaux de premier
établissement, tels qu'ils auront été définis var ladite

décision.

3. Si le Titulaire exécute des travaux de premier établissement
non portés à la décision de l'Autorité Concédante, mentionnée
S au paragraphe 2 du présent Article, ou s'il exécute des

RèRinis par ladite décision,
SRE.

DURE

. >

à l'autorité

il devra remettre lesdits travau

en fin de concession, mais Sans pouvoir prétenc

artie sdits travaux qui

ni par l'Autorité Concédante dans

port sera dû

paiement de l'indemnité fixée à dire d

1

autorité Concédante au Titulaire à dater du prenier

la con-

du deuxième mois qui suivra l'expiration &c

moratoires calci

cine d'intéré

qu'il soit besoin d'une mise en €

préalable.

TICLE SOINANTE-TREIZE: Pénalités en cas de retard dans la

remise des installations

Dans les cas prévus aux Articles 71 et 72 ci-dessus, tout
retard résultant du fait du Titulaire dans la remise de tout

ou partie des installations revenant à l'Autorité Concédante,
ouvrira à cette dernière le droit d'exiger du Titulaire le
paiement d'une astreinte égale à un centième (1 %) de la valeur
des installations non remises, par mois de retard, et après une

mise en demeure non suivie d'effet dans le délai d'un mois.

ARTICLE SOIXANTE-QUATORZE: Faculté &e rachat des installations

non mentionnées à l'Article 71

1. En fin de concession, l'Autorité Concédante aura la faculté
de racheter pour son compte (ou, le cas échéant, pour le
compte d'un nouveau Titulaire de concession ou de Permis
de recherche qu'elle désignera) tout ou partie des biens
énumérés ci-après, autres que ceux visés à l'Article 71
ci-dessus et qui seraient nécessaires pour la poursuite et

l'exploitation et l'évacuation des hydrocarbures extraits:

a) Les matières extraites, les approvisionnements, les

objets mobiliers et les

Bb) Les installations ct l'outillag tttachant à

el

l'exploitation, à la manutention Ct au stockage des

drocarbures bruts.

décision de l'Autorit dante précisant les

Ï

installations visées ci

et sur lesquelles clle

entend exercer la faculté de rachat devra être notifiée

par l'Autorité Concédarte au Titulaire si (6) mois au

ins avant l'expiration de la concession correspondant

Toutefois, ne pourront être rachetés, les biens visés au
paracraphe 1 du présent Article lorsqu'ils sont, en totalité
où en partie seulement, nécessaires au Titulaire pour lui
permettre de poursuivre son exploitation sur l'une de ces

concessions qui ne serait pas arrivée à expiration,

Dans ce cas, l'Autorité Concédante pourra requérir du Titu-
laire, soit pour son propre compte, soit pour le compte du
nouveau permissionnaire, ou concessionnaire désiané par elle,
que les installations en cause soient mises à la disposition
du nouveau concessionnaire ou du nouveau détenteur de Permis,
suivant les dispositions prévues au paracraohe 2 de l'Article

11 ci-dessus,

Le prix de rachat sera fixé à dire d'expert.

Ce prix devra être payé au Titulaire dans les deux (2) mois
qui suivront l'expiration de ia concession, sous peine
d'intérêts moratoires calculés au taux légal, et sans qu'il

soit besoin d'une mise en demeure préalable.

ARTICLE SOIXANTE-QUINZE: Exécution des travaux d'entretien des

installations faisant retour à l'Auto-

rité Concédante

Jusqu'à l'expiration de la concession, le Titulaire sera tenu

d'exécuter "en bon père de D travaux d'entretien de
0

> | sw 2€ VAE

4

æ

instaliations trolières pendances légales, e

natretien des puits existants

particulier, les travaux

ct de leurs installations de pempace ou de contrôle.

dater de la dixième (10è) anrée qui précèdera le terne de

La concession, le Ministère de l'Economie Nationale pourra,

Titulaire entendu, prescrire à celui-ci tous travaux d'en-

tretien qui seraient nécessaires pour assurer la marche courante

l'Entreprise et la conservation des installations faisant

:e85i0on.

retour gratuit à l'Autorité Concédante en fin de con

Ministre de l'Economie Nationale, après mise en demeure non
suivie d'effet, pourra ordonner l'exécution d'office aux frais

du Titulaire des travaux d'entretien prescrits par lui.

ICLE SOIXANTE-SEIZE: Travaux de préparation de l'exploitation

future

. À dater de la cinquième (5è) année précédant le terme de
la concession, le Titulaire sera tenu d'exécuter aux frais,
risques et périls de l'Autorité Concédante, les travaux que
celle-ci jugerait nécessaires à la préparation et à l'aména-

gement de l'exploitation future,

2

. À cet effet, le Ministre de l'Economie Nationale remettra
au Titulaire, avant le ler Mai de chaque année, le programme
des travaux qu'il sera tenu d'exécuter pour le compte de

l'Autorité Concédante dans le cours de l'année suivante.

Les programmes seront conçus de manière à ne pas mettre le
Titulaire dans l'impossibilité de réaliser, pour chacune
des cinq (5) années de la dernière période, une extraction
au moins égale à la moyenne des cina (5} années de la
période quinquennale précédente, diminuée de dix pour cent

(10 2%).

3. Les travaux seront exécutés suivant les devis et dispositions

approuvés par le Ministre de l'Econonie Nationale, le Titulaire

entendu, conformément aux règles de l'art et aux clauses et

conditions générales en vigueur ;apphkicables aux travaux de

a
A

l'espèce.

en ce qui

idure aprlicué

dos s dues au Titulaire pour

para e 1

l'Article 18 auront lieu
présentation seront effectués
dans les doux l'acceptati

compte, sous pcine moratoires calculé taux
légal.

plication

5. Si les ouvrages € cutés par le Titule
du présent Article, sont productifs, l'Autorité

pourra prescrire, le Jitulaire enterdu:

— Soit, si la chose est possible, ieur fermeture momentané
particlle ou totale; toutes mesures conservatoires d'en
tretien en bon état étant dues et faites par le Titulair

aux frais de l'Autorité Concédante;

- soit, leur mise en exploitation, à rendement réduit où

normal.

Dans ce dernier cas, les hydrocarbures provenant de l'ex-
ploitation desdits ouvrages appartiendront à l'Autorité

Concédante, sous réserve que celle-ci rembourse au Titulai
en ce qui les concerne, les frais d'exploitation calculés

comme il est dit à l'Article 18 ci-dessus.

ARTICLE SOIXANTE-DIX-SEPT: Renonciation à la concession

Si le Titulaire veut exercer son droit de renoncer à la totali

2%

e

re

té

ou à une partie seulement de l'une de ses concessions, les droits

respectifs de l'Autorité Concédante et du Titulaire seront
réglés suivant la procédure prévue par le Décret du ler Janvie

1953 ét notamment par ses Articles 65 et 66, suivant les dispo-

sitions spéciales prévues au présent Article.

Contrairement aux dispositions Ge l'avant-dernier alinéa de

l'Article 66 susvisé du Décret du ler Janvier 1953, une demand

r
toutefois, que les obligations résultant du ent

3 Charues, et notamment € seront

intégralement sur le reste de

i-  Renonciation avant la vin année de la concession:

Si 1e Titulaire veut renoncer la totalité ou à une partie de

l'une de ses concessions dans les vingt (20) premières années

partir de l'institution de celle-ci, l'Autorité Concédante

1lté d'acheter, sous les réserves prévues au}

ara-

graphe 2 de l'Article 71, à dire d'expert, tout ou la partie

la concession objet de la renonciation, et qui sera à cette

oque, indispensable à la marche courante de l'exploitation

de cette concession ou partie de concession.

Cette faculté s'étenara au matériel et aux installations qui,

bien que situés à l'extérieur de cette concession ou partie
de concession, sont indispensables à son exvloitation et à cette

exploitation seulement.

Le Titulaire devra joindre à sa demande de renonciation, la

liste du matériel et des installations susvisés.

L'Autorité Concédante fera connaître dans les six (6) mois au

Titulaire ce qu'elle entend acheter.

À défaut, elle sera censé

renoncer à la faculté d'achat aui

lui est donnée ci-dessus.
Le Titulaire pourra, à l'expiration de ce délai, âisposer libre-
ment du matériel et des installations vue l'Autorité Concédante

ne voudrait pas acquérir.

2- Renonciation après les vingt (20) premières années de la

concession:

Lorsque la renonciation est demandée après les vingt (20) premières
années de la concession, les droits respectifs de l'Autorité

Concédante et du Titulaire se réglés conformément aux

ositions des Art et 73

sont Cahier

iration normale de ia con-

CUharuvcs, visant

ion.

Zoutefois,. par dércgation aux Gispcsitions pré l'Article

Ti ci-does

, aucune indemnité ne due dans cé vas aù

itulaire pour la reprise des ouvraces exécutés lui dans

Les dix (10) anné

renonciation,

qui ont

RYICLE SOI Cas de déchéance

Outre les cas de déchéance prévus dans les Articles 68 et
69 (2 premiers alinéas) et 86 (premier alinéa} du Décret
du ler Janvier 1953, la déchéance de la concession ne

pourra être prononcée à l'encontre d'un Co-Titulaire que

si celui-ci:

- Refuse d'effectuer, ou, par suite de négligences graves
et répétées, n'effectue pas les travaux visés aux Articles
18, 75 et 76 du présent Cahier des Charges, si leurs

dispositions devaient être appliquées;

- Contrevient aux dispositions des Articles 15, 17 et 92

dudit Cahier des Charges;

- Ne paie pas à l'Autorité Concédante les redevances sti-
pulées au Titre III du présent Cahier des Charges, dans

les conditions qui y sont prévues;

— Effectue des manquements graves et systématiques aux
obligations qui lui sont imposées par le Titre V du

présent Cahier des Charces.

La déchéance prononcée pourra porter sur la totalité ou
sur une partie seulement de la concession en cause, au

choix de l'Autorité Concédante,

2. Si l'un des cas de déchéance survient, le Ministre de
l'Economie Nationale notifiera au Co-Titulaire une mise

en demeure de réqulariser sa situation dans un délai qui

1e Co-fitulaire on cause n'a pas régularisé sa situation

il

dans un délai imparti, ou a pas fourni une justifi-

cation satisfaisante de sa situation, la déchéance pourra

ôtre prononcée, par arrêté 2 Ministre de l'Economie

Nationale, sur avis confor du Conseil des Ministres.

Cet arrêté sera publié au Journal Officiel de publique

Tunisienne.

l'arrêté ce déchéance aura

mn

La publication

de transférer à l'Autorité Concédante la vart
Titulaire en cause dans la propriété de la concession.

11 sera alors fait application à son égard des dispositions
prévues au présent Cahier des Charges, notamment celles des
Articles 71 et 72, pour le cas de l'expiration normale de

la concession.

ARTICLE SOIXANTE-DIX-NEUF: Défaut de demande de la concession

dans le délai prescrit après une

découverte

Si dans les douze (12) mois qui suivront la preuve d'une décou-
verte au sens de l'Article 11, le Titulaire n'a pas déposé la
demarde de concession visée à l'Article 12, paragraphe 1, ci-
dessus, l'Autorité Concédante se réserve le droit de frapper

de déchéance et sans mise en demeure préalable, le Permis de
recherche détenu par le Titulaire, couvrant une surface choisie
par l'Autorité Concédante, et dont ie périmètre répondra aux

conditions fixées aux paragraphes 2 et 3 du même Article 12.

Dans ce cas, l'Autorité Concédante pourra exiger du Titulaire
et sans indemnité, la remise gratuite des installations faites
par lui dans le périmètre du Permis frappé de déchéance et

rentrant dans les catégories ép l'Article 71.

5

ICLE

QUATRE-VINGTS : Réserves de ecarbures pour les

a)

-)

c)

besoins de 1

tunisienne

L'Autorité Conc

ante aëra le droit d'acheter par

ole brut

priorité une part de la production de pé
extrait par le Co-Titulaire de ses concessions en
Tunisie, jusqu'à concurrence de vingt pour cent (20 %)
de cette production, pour couvrir les besoins de la
consommation intérieure tunisienne, quel que soit le
développement ultérieur de l'économie du pays. Le

prix pratiqué pour de telles ventes sera le prix FOB
réel obtenu par le Co-Titulaire à l'occasion de ses
autres ventes à l'exportation ramené à la tête Ge puits

et diminué de dix pour cent (10 2%).

Si le Co-Titulaire produit plusieurs qualités de pétrole
brut, le droit d'achat portera sur chacune de ces qualités
sans pouvoir excéder au maximum vingt pour cent (20 %) de

l'une d'entre elles, sauf accord formel du Co-Titulaire.

Pour l'exécution des obligations stipulées par le présent
Article, ie Co-Titulaire sera placé sur un pied d'égalité
vis-à-vis des autres producteurs de substances minérales
du second groupe en Tunisie, de manière à n'intervenir
que proportionnellement à sa quote-part de la production

globale &e la Tunisie,

Cette chligation de la part du Co-Titulaire de fournir
une part de sa production jusqu'à concurrence de vingt
pour cent (20 %) sera indépendante de la redevance pro-
portionnelle visée aux Articles 23 à 29 du présent Cahier

des Charges.

Les dispositions du paragraphe 4 de l'Article 27 ci-

stockage

el.
ir

pacité

fl est entendu, toutef

5, que la €

à fournir par le Co-Titilaire tant pour le brut

pondant à la redevance proportionnelle que pour

vendu à l'Autorité Concédante en apolication du
Article, ne devra pas excéder trente milite
(30.090 n°).

La livraison pourra être effectuée sous forme de produits
finis au choix Qu Co-Titulaire, Dans le cas de produits

finis chtenus par raffinace effectué en Tunisie, la livraison

sera faite à l'Autorité Concédante à la sortie de la raffiner

La qualité et Iles proportions relatives des produits raffinés
à livrer seront déterminées en fonction des résultats que
donneraient les hydrocarbures bruts du Co-Titulaire s'ils
étaient traités dans une raffinerie tunisienne ou, à défaut,

dans une raffinerie du littoral de l'Europe.

Les prix seront déterminés par référence à ceux de produits

de même nature qui seraient importés en Tunisie dans des
conditions normales, réduits d'un montant calculé de manière

à correspondre à une réduction de dix pour cent (10 3) de la
valeur du pétrole brut à partir duauel ils auront été raffinés,
valeur calculée elle-même, comme il est dit au paracraphe a)

ci-dessus.

Toutefois, cette réduction ne s'appliquera pas pour ceux de

ces produits destinés à l'exportation.

L'Autorité Concédante s'engage à donner toutes facilités
afin de permettre au Co-Titulaire de crécr une raffinerie
dont les produits seront destinés à l'exportation et/ou une
usine de liquéfaction de gaz naturel et/ou des usines de

pétrochimie traitant des hydrocarbures ou leurs dérivés.

Si l'Autorité Concédante fait jouer son droit prioritaire
d'achat, le Co-Titulaire sera tenu de lui assurer les li-
vraisons correspondant aux conditions contenues dans la
notification. Les livraisons ainsi réalisées seront consi-
dérées, notamment en ce qui concérne la procédure de change,

: N ATUT
comme étant des ventes à l'ex ES
ROSE

ICLE QUATRE-=VING

Utilisation

gaz

Si les travau

bilité d'obtenir à un prix

production appréciable d'

l'Autorité Concé te et

du Titulaire mettent en évidence la possi-

potable, une

archanës,

drocarbures gazeux

nent dès

le Titulaire convi

maintenant de se concerter en vue de rechercher tous les
débouchés commerciaux susceptibles d'absorber cette pro-
duction.

a) En premier lieu, dans la limite des droits qu'auraient

pu acquérir auparavant d'autres exploitants miniers

de substances minérales du second groupe, et déduction

faite de la fraction des gaz utilisés par le Titulaire

pour couvrir les besoins de ses propres chantiers, la

production de gaz du

à l'alimentation des

Titulaire sera d'abord réservée

services voublics existants de

production et de distribution de gaz ou d'électricité.

Parallèlement, le Titulaire, avec l'appui de l'Autorité

Concédante, cherchera à amener les industries existant

en Tunisie à substituer le gaz aux autres sources

d'énergie qu'elles utilisaient auparavant.

Dans cette première phase, le prix de cession du gaz,

soit aux services publics existants, soit aux industries

existantes, sera établi de telle sorte qu'il laisse au

Titulaire une marge bénéficiaire raisonnable.

b) Les possibilités d'absorption des industries et services

publics existants ayant été satisfaites, l'Autorité

Concédante et le Titulaire s'efforceront conjointement

d'ouvrir de nouveaux

débouchés commerciaux pour une

production éventuelle de gaz. En particulier, ils

chercheront à favoriser l'extension des services publics

de gaz et d'électricité, le développement de nouvelles

centrales thermiques,
utilisant

d'énergie

ou la création d'industries nouvelles

ëè

de vente du

cette secon phase,

pr

produit pe le Titulai seront concertés entr

Titulaire #t l'Autori Concédante, de telle mar

qu'ils puissert être les nouveau

soxmateurs éventuels

laissent encore au Titulaire

raisonnabie.

msidérera sur un pied de

itorité Concédante

bénéficiair

2iité les différen

concessions minières du second croupe cui, à un

instant, seraient en compétition mcur le placer

leur production de gaz sur le marché tunisien.

2. Le Titulaire pourra, à tout moment, 5e libérer des obli-

gations du présent Article, comre il est dit au paracraphe

5 de l'Article 19 ci-dessus.

TICLE QUATRE-VINCT-DEUX: Prix de vente des hydrocarbure bruts

liquides

En tout état de cause, le Co-Titulaire sera tenu à un prix

Ge vente pour les hydrocarbures liquides bruts extraits par
lui, qui ne sera pas inférieur au "prix de vente normal"
défini ci-après, tout en lui permettant de trouver un débouché

pour la totalité de sa production.

Le "prix de vente normal" d'un hydrocarbure liquide brut au

sens du présent Cahier des Charces, sera celui qui, compte

tenu dés autres facteurs entrant en ligne de compte, tels les
assurances et le fret, donnera, sur les marchés qui constituent
un débouché normal pour la production tunisienne, un prix com-
parable à celui obtenu à partir des bruts d'autres provenances

et de qualités comparables concourant également au ravitaillement

normal des mêmes marchés,

Les cours pris pour ce dernier mode de calcul, seront les cours
mondiaux normalement pratiqu

régulières.

PITE

DISFOSITI

Ge domicile en

par lui d'avoir un domicile connu en Tunisie,

les notifications seront valablicment faites au siège du

Gcuvernorat de Tunis.

ICLE QUATRE-VINGT-QUATRE: Hygiène publique

Le Titulaire est tenu de se soumettre à toutes les mesures
d'hygiène édictées par la législation et la réglementation

en vigueur en Tunisie.

Notamment, il devra assujettir ses chantiers à la surveillance
permanente des agents et des médecins des Services de la
Santé Publique, et y appliquer toutes les mesures de protec-

tion qui lui seraient prescrites contre les épidémies.

ARTICLE QUATRE-VINGT-CINQO: Législation du travail

Le Titulaire est tenu de se soumettre à toutes les prescriptions
de la législation et de la réglementation en vigueur en Tunisie

en ce qui concerne le travail et la prévoyance sociale.

ARTICLE QUATRE-VINGT-SIX: Nationalité du personnel

Le personnel sera dans la mesure du possible recruté parmi les
ressortissants de la République Tunisienne; toutefois, le
Titulaire pourra employer des ressortissants de tous autres
pays dans la mesure où il ne trouverait pas parmi les
ressortissants de la République Tunisienne du personnel

ayant l'expérience et les quali&tcations nécessaires.
PAR

ie techniciens en mati

itulaire s'engage à faciliter, dan

corpaltible avec la Eonne marche de ses trava , La formation

er Zunisie du p E € echnique © ae main € ocavre
‘ it 1 techniq t 4 a'

£cialisée en matière d'activités pétrolières.

£i

d'un

fin, et dans des conditions qui seront
cernun accord entre le Titulaire et l'Autorité Concédante, le

alaire organisera, chaque fois que ses travaux d'exploi-

tation le rendront possible, des cours et stages dans des

certres de formation professionnelle correspondant aux

diverses techniques qu'il mettra en oeuvre sur ses chantiers,

ZICLE QUATRE-VINGT-HUIT: Admission et circulation du

personnel étranger

Sauf restrictions qui seraient nécessaires du point de vue de
la Sécurité du Territoire ou de la Défense Nationale, compte

de l'engagement qui fait l'objet de l'Article 87 ci-dessus,

et dans le cadre de la réglementation applicable aux travailleurs
étrangers, l'Autorité Concédante facilitera l'admission en
Tunisie, et la libre circulation sur le territoire tunisien

du personnel et de la main d'oeuvre qualifiée de nationalité
étrangère dont il pourrait avoir besoin pour la bonne marche

de ses travaux, et qu'il aurait recruté en toute considération

des dispositions de l'Article 86.

ARTICLE QUATRE-VINGT-NEUF: Recours aux offices publics de
placement

Le Titulaire sera tenu de s'adresser aux bureaux de placement
et aux autorités locales pour l'embauche de la main d'oeuvre
non spécialisée ou de La main d'oeuvre qualifiée susceptible

d'être recrutée en Tunisie.

Il sera tenu d'admettre des candidatures qualifiées présentées

par lesdits bureaux, ou lesdites 2e tés locales dans la

LS

nt (30?

soixante pour cent (60%) au moins;

) au roïin

trente po

— Cavriers soécialis

cent (100%).

- “anoeuvres: cent

Matériel et entreprises

Le Titulaire dev utiliser, dans la plus large mesure

corvatible avec la bonne marche de ses travaux, et pour
autant que les prix, qualités et délais de Livraison

dersureront comparables:

- du matériel, ou des matériaux produits en Tunisie;
- les services d'entreprises où sous-traitants de nationalité

tunisienne.

ARTICLE QUATRE-VINGT-ONZE: Représentant agréé du Titulaire

Dans chaque centre d'opérations important, et au moins dans
chaque Gouvernorat intéressé, le Titulaire devra désigner un
représentant de nationalité tunisienne agréé par l'Autorité

Concédante.

Ce représentant sera habilité à recevoir toute notification
qui serait faite au nom de l'Autorité Concédante, par les
agents du Ministère @e l'Economie Nationale, ou par les
autorités locales et concernant le centre d'opérations dont
il est chargé.

Ii sera habilité à prendre les mesures d'exécution qui
seraient de sa compétence, suivant une consigne préalablement

concertée entre l'Autorité Concédante et le Titulaire.

ARTICLE QUATRE-VINGT-DOUZE: Défense Nationale et Sécurité

du Territoire

Le Titulaire Sera tenu de se soumettre aux mesures générales

prises par les autorités civiles militaires et pour des
PRE -

Ps ‘

ES KZ

(FSC

ue
du

sons concernant la Défense Nationale ou la

critoire de la Rép

de suspenäre

L5s mesures pourront &

ipplication de certaines clauses du présent Cahier des

ges et de la Convention à laquelle celui-ci

confèrent au Titulaire

Néanmoins, les avantages permanents ç

le présent Cahier d

celui-ci est annexé, subsisteront et ne seront pas modifiés

Charges et la Convention à laquelle

quent au fonda.

Le Titulaire ne pourra soulever d'autres recours en indemnité
à l'occasion des décisions visées ci-dessus, que ceux qui
seront ouverts par la législation en vigueur à toute entreprise

tunisienne susceptible d'être frappée par une mesure analogue.

ARTICLE QUATRE-VINGT-TREIZE: Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant
du présent Cahier des Charges, s'il justifie que le manquement

auxdites obligations est motivé par un cas de force majeure.

Sont en particulier réputés cas de force majeure, les retards
qui résulteraient de l'application de la législation tunisienne
sur les eaux du domaine public. De tels retards n'ouvriront
au Titulaire aucun droit à indemnité. Toutefois, ils pourront
lui ouvrir droit à prolongation de la validité au Permis

ou des concessions sur lesquels ils se seraient manifestés,
égale à la durée des retards. Les obligations du Titulaire,
autres que celles d'effectuer des paiements prévus par les
&ispositions de la présente Convention et Cahier des Charges y
annexé ,seront suspendues pendant le temps durant lequel le
Titulaire sera partiellement ou totalement empêché de les

exécuter ou entravé dans son Æian Par un cas de force
PARUS

Q

majeure.

fe
/

articuli

YINGT-CLUATORZE: Dispositions

1 - Zélimitation des rérimètres élémentaires:

élémentaires,

es

Li est convenu ément que

zols qu'ils résultent de la finition du tableau annexé

sanvier 1953 et visé par l'Article 37

zu Décret du îer

nt considér comme correspondant à

ce dernier, 5e

mment

ane superficie de quatre cents (400) hectares, nota

des Articles 5, 6, 7 et 21 du présent

sour l'

plicati
Cahier des Charges, relatifs aux réductions de surface

automatiques, pénales ou volontaires.

Délai de mise en demeure en cas de déchéance:

D
'

Le délai de la mise en demeure du Titulaire en application

l'Article 78, paragraphe 2, ci-dessus, pour régulariser

5a situation, et qui ne pourra être inférieur à six (6)
aois, devra tenir compte du temps raisonnablement nécessaire,

eu égard aux circonstances, pour accomplir les actes prévus.
3 - Transport à l'exportation:

Pour le transport à l'exportation des minéraux du second
groupe et produits dérivés, le Titulaire pourra utiliser

à sa discrétion tous navires pétroliers, péniches, pontons
de chargement et de déchargement et autres systèmes de
chargement et de déchargement de son choix, qu'ils lui
appartiennent ou qu'ils appartiennent à des tiers, étant
entendu cependant que si la République Tunisienne met à

la disposition du Titulaire des navires pétroliers ou des
péniches qui lui appartiennent où qui appartiennent à une
société à participation majoritaire de l'Etat, qui fonc-
tionnent sous son contrôle direct et qui soient en état
convenable, le Titulaire pourra être requis de les utiliser,
à condition qu'une telle utilisation n'en soit pas plus

onéreuse pour le Titulaire que l'utilisation de ses propres

rs transporteurs
ss

étant entendu également que si le

raritimes qualifié

Titulaire à recours à Ges ticrs transporteurs maritim

21 devra, à conditions ct à prix comparables, donner la

sréférence à des navires battant pavilion tunisien.

uments en “ue de contrôle:

4 - Communication de

Titulaire aura l'obligation de mettre à la disposition

idante tous documents utiles pour la

l'Autorité

rise en oeuvre du contrôle par l'Etat et notamment par

Les contrôleurs techniques €t financiers, des obligations

souscrites par le Titulaire dans le présent Cahier des

Charges et dans la Convention à laquelle il est annexé

>s décrets du 13 décembre 1948 et 1er

5 - Les dispositions

janvier 1953, qu'il y soit fait spécifiquement ou non
référence dans la Convention ou le Cahier des Charges,
ne s'appliqueront pas au Titulaire ou à ses opérations
en vertu des présentes, dans la mesure où lesdites
dispositions seraient contradictoires ou incompatibles
avec les dispositions de cette Convention ou de ce

Cahier des Charges.

ARTICLE QUATRE-VINGT-QUINZE Droit de timbre et d'enregistrement

Le présent Cahier des Charges est exonéré des droits de timbre.

Il sera enregistré au droit fixe aux frais du Titulaire.

ARTICLE QUATRE-VINGT-SEIZE: Impression des textes

Le Titulaire devra remettre à l'Autorité Concédante, et
quatre (4) mois au plus tard après la publication du texte
approuvant la Convention, cinquante (50) exemplaires imprimés
de ladite Convention, du Cahier des Charges et des pièces y

annexées.

L'Autorité Concédante se réserve le droit de demander au

Titulaire de lui fournir d'autresexemplaires en supplément.

même pour tous

ul

les avenants et actes additionnels

rieurer ant à la présente

u

Cahier

Fait à Tunis,

originaux, lc

i
Pour L'ETAT TUNISIEN

nl
d

|
Le Ministre de l'Econonie Nationale,

Pour Pour

L'ENTREPRISE TUNISTENNE MARATHON PETROLEUM ZARZIS, LTD.

D'ACTIVITES PETROLIERES

L D Le Directeur Général,
Le Président Hirecteur fénéral, :
4 LC.

fit

_—

N

SERCH ZARZIS, INC.

sp :
Le Mandataire,

AIT

Ps
Harry D BLANK

Eu
DR

1.

Avant le commencement des opérations de forage, le Titu-
laire adressera à l'Autorité Concédante un rapport @'im-
plantation relatif au programme envisagé et précisant les

points suivants:

a) l'objet recherché par le Titulaire dans cette opération:

b) l'étendue et la situation de la région à l'intérieur

laquelle il se propose de mener l'opération;
c}) les emplacements approximatifs des forages envisagés;

&) les profondeurs maxima et minima que les forages pour-
raient atteindre;

e) les mesures que le Titulaire envisage de prendre au
cours de chaque forage pour résoudre les problèmes

posés par les nappes aquifères;

f) la description du ou des appareils de forage qui

seront employés;

g) les procédés que le Titulaire envisage, le cas échéant,
pour l'emploi des tubages;

h) la façon dont le Titulaire se propose de rassembier,
préserver et mettre à la disposition de l'Autorité Concé-
dante et au Service Hydraulique les renseignements
d'ordre géologique et hydrologique qui pourront être

obtenus dans de telles opérations;

i) les procédés généraux que le Titulaire se propose
d'utiliser au moment de l'abandon de chaque forage,
afin de résoudre les problèmes posés par la préser-

vation des nappes d'hydrocarbures, de Gaz ou d'eau;

j) éventuellement, les procédés que le Titulaire compte
utiliser pour mettre en exploitation les forages de

développement.

Dans les trente (30) jours qui suivront la récevtion dudit
rapport, l'Autorité Concédante et le Service Hydraulique

devront communiquer au Titulaire leurs observations et

leurs recommandations au sui

ANNEXE B

PROCEDURE CONCERNANT
LE CONTROLE“

EROCEDURE LE CONTROLE DES CHANGES APPLICABLE

PETROLEUN ZAPZ2IS, LTD.

ZARZ

En application des dispositions de la Convention (et
2otamment do son Article 7, paragraphe 9), conclue ce jour

entre L'ETAT TUNIS

d'une part, L'ENTREPRISE TUNISIENNE
D'ACT

TROLEUM £ZARZIS, LTD. (MARATHON) et ENSERCH ZARZIS, INC.

IVITES PETROLIEÈRES (ETAP), et les Sociétés MARATHON

?

(ENSERCH), d'autre part, et des textes y annexés, les opé-
rations de change relatives aux activités de recherche et
d'exploitation d'hydrocarbures des Sociétés MARATHON et

ENSERCKH, seront régies par les dispositions suivantes:
Les Sociétés MARATHON et ENSERCE (ci-après dénommées "Le

Titulaire"), s'engagent à respecter la réglementation des

changes tunisienne à l'exception de ce qui suit:

A.- PHASE D'EXPLORATION ET DE MISE EN PRODUCTION

Durant cette phase, le Titulaire est autorisé à payer
en devises étrangères, directement sur ses propres
disponibilités se trouvant à l'extérieur de Tunisie,
toutes les dépenses d'exploration et de mise en pro-

duction, sous réserve des dispositions suivantes:

- Le Titulaire s'engage à payer intégralement en Dinars

en Tunisie, les entreprises résidentes à titre permanent

en Tunisie.

- Il pourra payer en devises étrangères, les entreprises

étrangères non résidentes en Tunisie, spécialisées dans

la recherche, même dans le cas où elles entretiennent
des bases d'opérations en Tunisie pour les besoins des

contrats conclus dans le cadre de la Convention à la-

quelle la présente PÉPAGELANÉS FE
VIE «le

us

seraient intégralement

Dans le cas où ces entrepris

à l'étranger, elles doivent sngager à rapatrier en Tanisie

sommes nécessaires à lei oenses locales;

en Tunisie, des devises convertibles

Titulaire transfére

pour leur conversion en Dirars afin de faire face à ses

dépenses en Dinars.

B - PHASE D'EXPLOITA

C QU SANS POURSUITE DE L'ENXPLORATION

Pour chacune de ses exportations &G'hydrocarbures, le Titulaire
est autorisé à ne rapatrier en Tunisie que 50 % des produits
de vente et cela tant que le montant cumulé des profits nets

retirés par lui n'aura pas atteint 5 fois le montant cumulé

de toutes les dépenses relatives à la seule exploration à
l'exclusicn des dépenses de développement, de production et
d'exploitation; 50 % seront conservés à l'étranger. Dès
que cette condition est remplie, le pourcentage de 50 3% qui
sera conservé à l'étranger sera ramené à 40 % et les 60 %

seront rapatriés.

Le Titulaire sera tenu de rapatrier un pourcentage plus élevé
dans le cas où les sommes rapatriées n'auront pas suffi à

couvrir la totalité de ses paiements en Dinars.

En contrepartie de la présente dérogation, le Titulaire est
exclu à l'exception des transferts prévus à l'occasion des
réajustements envisagés ci-dessous, du bénéfice de tous autres
modes d'attribution de devises pour lui-même, son personnel,
ses contracteurs et sous-contracteurs, lesquels restent assu-

jettis aux conditions du paragraphe À ci-dessus.

11 est entendu que le Titulaire reste autorisé à payer direc-
tement sur ses propres disponibilités se trouvant à l'extérieur
de la Tunisie, sous réserve des dispositions suivantes, les
dépenses de développement, de production, d'exploitation et

de continuation de l'exploration:

1 «

«ar

age à payer intégralement en Dina

- Le Titulaire s

entes à tit

Tunisie, les entreprises ré permanent en

Tunisie;

- Il pourra payer en devises étrangères, le

entreprises
étrangères non-résidentes en Tunisie, spécialisées dans
la recherche, le développement, l'exploitation et la

production des hvärocarbures, même dans le cas où elles

entretiennent des bases d'opération en Tunisie pour les
besoins des contrats conclus dans le cadre de la

Convention menticnnée ci-dessus.

En ce qui concerne le salaire payé aux personnes de nationa-
lité étrangère qui sont employées par le Titulaire en Tunisie,

une partie raisonnable de ce salaire sera pavée en Dinars en

Tunisie et le solde, auquel s'ajouteront les charges pour
avantages sociaux, qui sont payables par ces personnes dans

le pays où elles ont leur domicile, Ourra :
ys © 11 1 4 1

- Pendant la phase de recherche être payé hors de Tunisie en

devises étrangères;

- Pendant la phase d'exploitation, être payé en devises

étrangères provenant de la conversion de Dinars.

Les personnes de nationalité étrangère employées par des
sous-entrepreneurs du Titulaire pour une période n'excédant
pas six (6) mois, pourront être payées hors de Tunisie en
devises étrangères dans le cas où leurs frais de séjour en
Tunisie sont pris en charge par leur emploveur. Après

cette période de six (6) mois, elles bénéficieront du même
traitement que celui qui est accordé aux employés du Titulaire

en vertu du paragraphe précédent.

Tous les employés étrangers du Titulaire et de ses sous-
.entrepreneurs qui sont employés en Tunisie, seront soumis à
l'imposition sur le revenu en FEie..

P 5 BÉR x

, :
/
L

PÉTER

ANNEXE C

